Exhibit 10.2

 

REVOLVING CREDIT AGREEMENT

 

dated as of March 28, 2008

 

among

 

ROLLINS, INC.,

as Borrower,

 

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

 

SUNTRUST BANK,

as Administrative Agent

 

and

 

 

BANK OF AMERICA, N.A.,

as Syndication Agent

 

 

 

 

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arranger and Book Manager

 

 

and

 

 

BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arranger

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I            DEFINITIONS; CONSTRUCTION

1

Section 1.1.

Definitions

1

Section 1.2.

Classifications of Loans and Borrowings

19

Section 1.3.

Accounting Terms and Determination

19

Section 1.4.

Terms Generally

19

 

 

 

ARTICLE II           AMOUNT AND TERMS OF THE REVOLVING COMMITMENTS

20

Section 2.1.

General Description of Facilities

20

Section 2.2.

Revolving Loans

20

Section 2.3.

Procedure for Revolving Borrowings

20

Section 2.4.

Swingline Commitment

21

Section 2.5.

Funding of Borrowings

22

Section 2.6.

Interest Elections

23

Section 2.7.

Optional Reduction and Termination of Revolving Commitments

24

Section 2.8.

Repayment of Loans

25

Section 2.9.

Evidence of Indebtedness

25

Section 2.10.

Optional Prepayments

25

Section 2.11.

Interest on Loans

26

Section 2.12.

Fees

26

Section 2.13.

Computation of Interest and Fees

27

Section 2.14.

Inability to Determine Interest Rates

27

Section 2.15.

Illegality

28

Section 2.16.

Increased Costs

28

Section 2.17.

Funding Indemnity

30

Section 2.18.

Taxes

30

Section 2.19.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

32

Section 2.20.

Letters of Credit

33

Section 2.21.

Increase of Revolving Commitments; Additional Lenders

37

Section 2.22.

Mitigation of Obligations

38

Section 2.23.

Replacement of Lenders

39

 

 

 

ARTICLE III          CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

39

Section 3.1.

Conditions To Effectiveness

39

Section 3.2.

Each Credit Event

41

Section 3.3.

Delivery of Documents

42

 

 

 

ARTICLE IV          REPRESENTATIONS AND WARRANTIES

42

Section 4.1.

Existence; Power

42

Section 4.2.

Organizational Power; Authorization

42

Section 4.3.

Governmental Approvals; No Conflicts

43

Section 4.4.

Financial Statements

43

Section 4.5.

Litigation and Environmental Matters

43

 

--------------------------------------------------------------------------------


 

Section 4.6.

Compliance with Laws and Agreements

43

Section 4.7.

Investment Company Act, Etc.

44

Section 4.8.

Taxes

44

Section 4.9.

Margin Regulations

44

Section 4.10.

ERISA

44

Section 4.11.

Ownership of Property

44

Section 4.12.

Disclosure

45

Section 4.13.

Labor Relations

45

Section 4.14.

Subsidiaries

45

Section 4.15.

Insolvency

46

Section 4.16.

OFAC

46

Section 4.17.

Patriot Act

46

 

 

 

ARTICLE V           AFFIRMATIVE COVENANTS

46

Section 5.1.

Financial Statements and Other Information

46

Section 5.2.

Notices of Material Events

48

Section 5.3.

Existence; Conduct of Business

48

Section 5.4.

Compliance with Laws, Etc.

49

Section 5.5.

Payment of Obligations

49

Section 5.6.

Books and Records

49

Section 5.7.

Visitation, Inspection, Etc.

49

Section 5.8.

Maintenance of Properties; Insurance

49

Section 5.9.

Use of Proceeds and Letters of Credit

49

Section 5.10.

Additional Subsidiaries

50

Section 5.11.

Further Assurances

50

 

 

 

ARTICLE VI          FINANCIAL COVENANTS

51

Section 6.1.

Leverage Ratio

51

 

 

 

ARTICLE VII        NEGATIVE COVENANTS

51

Section 7.1.

Indebtedness and Preferred Equity

51

Section 7.2.

Negative Pledge

52

Section 7.3.

Fundamental Changes

53

Section 7.4.

Investments, Loans, Etc.

53

Section 7.5.

Restricted Payments

55

Section 7.6.

Sale of Assets

55

Section 7.7.

Transactions with Affiliates

56

Section 7.8.

Restrictive Agreements

56

Section 7.9.

Sale and Leaseback Transactions

56

Section 7.10.

Hedging Transactions

57

Section 7.11.

Permitted Subordinated Indebtedness

57

Section 7.12.

Accounting Changes

57

Section 7.13.

Lease Obligations

57

 

 

 

ARTICLE VIII       EVENTS OF DEFAULT

58

Section 8.1.

Events of Default

58

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX         THE ADMINISTRATIVE AGENT

61

Section 9.1.

Appointment of Administrative Agent

61

Section 9.2.

Nature of Duties of Administrative Agent

61

Section 9.3.

Lack of Reliance on the Administrative Agent

62

Section 9.4.

Certain Rights of the Administrative Agent

62

Section 9.5.

Reliance by Administrative Agent

62

Section 9.6.

The Administrative Agent in its Individual Capacity

62

Section 9.7.

Successor Administrative Agent

63

Section 9.8.

Authorization to Execute other Loan Documents

63

Section 9.9.

Syndication Agent

63

 

 

 

ARTICLE X           MISCELLANEOUS

64

Section 10.1.

Notices

64

Section 10.2.

Waiver; Amendments

65

Section 10.3.

Expenses; Indemnification

67

Section 10.4.

Successors and Assigns

68

Section 10.5.

Governing Law; Jurisdiction; Consent to Service of Process

72

Section 10.6.

Waiver Of Jury Trial

73

Section 10.7.

Right of Setoff

73

Section 10.8.

Counterparts; Integration

73

Section 10.9.

Survival

73

Section 10.10.

Severability

74

Section 10.11.

Confidentiality

74

Section 10.12.

Interest Rate Limitation

74

Section 10.13.

Waiver of Effect of Corporate Seal

75

Section 10.14.

Patriot Act

75

 

iii

--------------------------------------------------------------------------------


 

Schedules

 

 

 

Schedule I

-

Applicable Margin and Applicable Percentage

 

Schedule II

 

Revolving Commitment Amounts

 

Schedule 2.20

-

Existing Letters of Credit

 

Schedule 4.5

-

Environmental Matters

 

Schedule 4.14

-

Subsidiaries

 

Schedule 7.1

-

Outstanding Indebtedness

 

Schedule 7.2

-

Existing Liens

 

Schedule 7.4

-

Existing Investments

 

 

 

 

 

Exhibits

 

 

 

Exhibit A

-

Form of Revolving Credit Note

 

Exhibit B

-

Form of Swingline Note

 

Exhibit C

-

Form of Assignment and Acceptance

 

Exhibit D

-

Form of Subsidiary Guaranty Agreement

 

 

 

 

 

Exhibit 2.3

-

Form of Notice of Revolving Borrowing

 

Exhibit 2.4

-

Form of Notice of Swingline Borrowing

 

Exhibit 2.6

-

Form of Notice of Continuation/Conversion

 

Exhibit 3.1(b)(v)

-

Form of Secretary’s Certificate

 

Exhibit 3.1(b)(viii)

-

Form of Officer’s Certificate

 

Exhibit 5.1(c)

-

Form of Compliance Certificate

 

 

iv

--------------------------------------------------------------------------------


 

REVOLVING CREDIT AGREEMENT

 

THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered into as
of March 28, 2008, by and among Rollins, Inc., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions and lenders from
time to time party hereto (the “Lenders”), and SUNTRUST BANK, in its capacity as
administrative agent for the Lenders (the “Administrative Agent”), as issuing
bank (the “Issuing Bank”) and as swingline lender (the “Swingline Lender”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders establish a $175,000,000
revolving credit facility in favor of the Borrower;

 

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender to the extent of their respective
Revolving Commitments as defined herein, are willing severally to establish the
requested revolving credit facility, letter of credit subfacility and the
swingline subfacility in favor of the Borrower.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:

 

ARTICLE I

 

DEFINITIONS; CONSTRUCTION

 

Section 1.1.           Definitions.  In addition to the other terms defined
herein, the following terms used herein shall have the meanings herein specified
(to be equally applicable to both the singular and plural forms of the terms
defined):

 

“Additional Lender” shall have the meaning given to such term in Section 2.21.

 

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.

 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.  For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 10%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the

 

--------------------------------------------------------------------------------


 

ability to exercise voting power, by control or otherwise.  The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.

 

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time.  On the Closing
Date, the Aggregate Revolving Commitment Amount equals $175,000,000.

 

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

 

“Aggregate Subsidiary Threshold” shall mean an amount equal to ninety percent
(90%) of the total consolidated revenue and ninety (90%) of the total
consolidated assets, in each case of the Borrower and its Subsidiaries
(excluding Foreign Subsidiaries) for the most recent Fiscal Quarter as shown on
the financial statements most recently delivered or required to be delivered
pursuant to Section 5.1(a) or (b), as the case may be.

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

 

“Applicable Margin” shall mean, as of any date, with respect to interest on all
Revolving Loans outstanding on any date or the letter of credit fee, as the case
may be, a percentage per annum determined by reference to the applicable
Leverage Ratio from time to time in effect as set forth on Schedule I; provided,
that a change in the Applicable Margin resulting from a change in the Leverage
Ratio shall be effective on the second Business Day after which the Borrower
delivers the financial statements required by Section 5.1(a) or (b) and the
Compliance Certificate required by Section 5.1(c); provided further, that if at
any time the Borrower shall have failed to deliver such financial statements and
such Compliance Certificate when so required, the Applicable Margin shall be at
Level I as set forth on Schedule I until such time as such financial statements
and Compliance Certificate are delivered, at which time the Applicable Margin
shall be determined as provided above.  Notwithstanding the foregoing, the
Applicable Margin from the Closing Date until the financial statements and
Compliance Certificate for the Fiscal Quarter ending March 31, 2008 are required
to be delivered shall be at Level III as set forth on Schedule I.

 

“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of any date, the percentage per annum determined by reference
to the applicable Leverage Ratio in effect on such date as set forth on Schedule
I; provided, that a change in the Applicable Percentage resulting from a change
in the Leverage Ratio shall be effective on the second Business Day after which
the Borrower delivers the financial statements required by Section 5.1(a) or
(b) and the Compliance Certificate required by Section 5.1(c); provided further,
that if at any time the Borrower shall have failed to deliver such financial
statements and such Compliance Certificate, the Applicable Percentage shall be
at Level I as set forth on Schedule I until such time as such financial
statements and Compliance Certificate are

 

2

--------------------------------------------------------------------------------


 

delivered, at which time the Applicable Percentage shall be determined as
provided above.  Notwithstanding the foregoing, the Applicable Percentage for
the commitment fee from the Closing Date until the financial statements and
Compliance Certificate for the Fiscal Quarter ending March 31, 2008 are required
to be delivered shall be at Level III as set forth on Schedule I.

 

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit C attached hereto or any other form approved by the
Administrative Agent.

 

“Availability Period” shall mean the period from the Closing Date to the
Revolving Commitment Termination Date.

 

“Base Rate” shall mean the higher of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (ii) the Federal Funds Rate,
as in effect from time to time, plus one-half of one percent (0.50%).  The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers.  The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate.  Each
change in the Administrative Agent’s prime lending rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Borrowing” shall mean a borrowing consisting of (i) Revolving Loans of the same
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.

 

“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by law
to close and (ii) if such day relates to a Borrowing of, a payment or prepayment
of principal or interest on, a conversion of or into, or an Interest Period for,
a Eurodollar Loan or a notice with respect to any of the foregoing, any day on
which dealings in Dollars are carried on in the London interbank market.

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

3

--------------------------------------------------------------------------------


 

“Capital Stock” shall mean any non-redeemable capital stock (or in the case of a
partnership or limited liability company, the partners’ or members’ equivalent
equity interest) of the Borrower or any of its Subsidiaries (to the extent
issued to a Person other than the Borrower), whether common or preferred.

 

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder in effect on the date hereof), (ii) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
of 30% or more of the outstanding shares of the voting stock of the Borrower, or
(iii) occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (a) nominated by
the current board of directors nor (b) appointed by directors so nominated.

 

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.16(b), by such Lender’s or the Issuing Bank’s
parent corporation, if applicable) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

 

“Charter Documents” shall mean, with respect to each Loan Party, the articles or
certificate of incorporation, bylaws, partnership certificate and agreement, or
limited liability company certificate of organization and agreement, as the case
may be, and other organizational and governing documents of such Person.

 

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2, which date is March 28, 2008.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 

“Compliance Certificate” shall mean a certificate from the chief executive
officer and the chief financial officer or treasurer of the Borrower in the form
of, and containing the certifications set forth in, the certificate attached
hereto as Exhibit 5.1(c).

 

“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus (ii) to the extent deducted in determining Consolidated Net Income
for such period, (A) Consolidated

 

4

--------------------------------------------------------------------------------


 

Interest Expense, (B) income tax expense determined on a consolidated basis in
accordance with GAAP, (C) depreciation and amortization determined on a
consolidated basis in accordance with GAAP, and (D) all other non-cash charges
acceptable to the Administrative Agent, determined on a consolidated basis in
accordance with GAAP, in each case for such period.

 

“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense, including without limitation
the interest component of any payments in respect of Capital Lease Obligations
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable (or minus the net amount
receivable) under Hedging Agreements during such period (whether or not actually
paid or received during such period).

 

“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (i) any
extraordinary gains or losses, (ii) any gains attributable to write-ups of
assets, (iii) any equity interest of the Borrower or any Subsidiary of the
Borrower in the unremitted earnings of any Person that is not a Subsidiary and
(iv) any income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Borrower or any Subsidiary
on the date that such Person’s assets are acquired by the Borrower or any
Subsidiary; provided, however, that to the extent that the term “Consolidated
Net Income” is used in calculating Consolidated EBITDA, Consolidated Net Income
shall (x) include, on a pro forma basis, any income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Borrower or any Subsidiary on the date that such Person’s
assets are acquired by the Borrower or any Subsidiary, subject to the approval
thereof by the Administrative Agent, such approval not to be unreasonably
withheld and (y) exclude, on a pro forma basis, any income (or loss) of any
Subsidiary accrued prior to the date such Subsidiary was sold, otherwise
disposed of or ceased for any reason to be a Subsidiary of the Borrower and any
income derived from income producing assets or a division or line of business of
any Subsidiary or Subsidiaries accrued prior to the date such assets were sold,
transferred or otherwise disposed of.

 

“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Subsidiaries measured on a consolidated basis as of such date,
but excluding Indebtedness of the type described in subsection (xi) of the
definition thereto.

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Default Interest” shall have the meaning set forth in Section 2.11(c).

 

5

--------------------------------------------------------------------------------


 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

 

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual violation of any
Environmental Law, (ii) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (iii) any actual exposure to
any Hazardous Materials, (iv) the Release of any Hazardous Materials or (v) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

 

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean (i) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived;
(iii) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator appointed by the PBGC of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (vi) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (vii) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“Eurodollar” when used in reference to any Revolving Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, bears interest at
a rate determined by reference to the Adjusted LIBO Rate.

 

6

--------------------------------------------------------------------------------


 

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D).  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D.  The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Event of Default” shall have the meaning provided in Article VIII; provided,
that any requirement for the giving of notice, the lapse of time or both, has
been satisfied.

 

“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located and (c) in the case of
a Foreign Lender, any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (ii) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, and (iii) is attributable to such Foreign Lender’s failure
to comply with Section 2.18(e).

 

“Existing Lenders” shall mean SunTrust Bank and Wachovia Bank, N.A.

 

“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Agreement as set forth on Schedule 2.20.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

 

“Fee Letters” shall mean, collectively, those certain fee letters, each dated as
of March 11, 2008, executed by: (i) SunTrust Robinson Humphrey, Inc. and
SunTrust Bank and

 

7

--------------------------------------------------------------------------------


 

accepted by Borrower; and (ii) Banc of America Securities LLC and Bank of
America, N.A and accepted by the Borrower.

 

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

 

“Fiscal Year” shall mean any fiscal year of the Borrower.

 

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(3) of the Code.

 

“Foreign Subsidiary” shall mean any Subsidiary that is organized under the laws
of a jurisdiction other than one of the fifty states of the United States or the
District of Columbia.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business.  The amount of
any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which Guarantee is
made or, if not so stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.  The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

8

--------------------------------------------------------------------------------


 

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

 

“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread  transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction,  or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(g), trade payables overdue by more
than 120 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above,
(viii) all Indebtedness of a third party secured by any Lien on property owned
by such Person, whether or not such Indebtedness has been assumed by such
Person, (ix) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any common stock of such
Person, (x) Off-Balance Sheet Liabilities and (xi) for purposes of Sections 7.1
and 8.1(g) only all Hedging Obligations.  The Indebtedness of any Person shall
include the Indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer, to the extent such Person is
liable therefor as a result of such Person’s ownership interest or other
relationship with such entity, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor.  For the avoidance
of doubt, “Indebtedness” shall not include the unearned revenue of such
Person occurring in the ordinary course of business.

 

9

--------------------------------------------------------------------------------


 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Interest Period” shall mean with respect to (i) any Swingline Borrowing, such
period as the Swingline Lender and the Borrower shall mutually agree and
(ii) any Eurodollar Borrowing, a period of one, two, three, six or twelve
months; provided, that:

 

(i)             the initial Interest Period for such Borrowing shall commence on
the date of such Borrowing (including the date of any conversion from a
Borrowing of another Type), and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;

 

(ii)            if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;

 

(iii)           any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month; and

 

(iv)           no Interest Period may extend beyond the Revolving Commitment
Termination Date.

 

“Investments” shall have the meaning as set forth in Section 7.4.

 

“Issuing Bank” shall mean SunTrust Bank or any other Lender, each in its
capacity as an issuer of Letters of Credit pursuant to Section 2.20.

 

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrower for the issuance of Letters of Credit in
an aggregate face amount not to exceed $75,000,000.

 

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

 

“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit (but excluding the Letters of Credit).

 

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time.  The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.

 

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.21.

 

10

--------------------------------------------------------------------------------


 

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.20 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment and the Existing Letters of Credit.

 

“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated Total
Debt as of such date to (ii) Consolidated EBITDA for the four consecutive Fiscal
Quarters ending on or immediately prior to such date.

 

“LIBOR” shall mean, for any Interest Period with respect to a Eurodollar Loan,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period. If for any reason such rate is
not available, LIBOR shall be, for any Interest Period, the rate per annum
reasonably determined by the Agent as the rate of interest at which Dollar
deposits in the approximate amount of the Eurodollar Loan comprising part of
such borrowing would be offered by the Agent to major banks in the London
interbank Eurodollar market at their request at or about 10:00 a.m. (Atlanta,
Georgia time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period.

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

 

“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
the LC Documents, the Subsidiary Guaranty Agreement, all Notices of Borrowing,
all Notices of Conversion/Continuation, all Compliance Certificates and any and
all other instruments, agreements, documents and writings executed by and among
any Loan Party and Administrative Agent or any Lender, the Swingline Lender or
the Issuing Bank in connection with any of the foregoing.

 

“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.

 

“Loans” shall mean all Revolving Loans and Swingline Loans in the aggregate or
any of them, as the context shall require.

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, condition (financial or otherwise), assets, operations,
liabilities (contingent or otherwise), properties or prospects of the Borrower
or of the Borrower and its Subsidiaries taken as a whole, (ii) the ability of
the Loan Parties to pay any of their respective obligations under the

 

11

--------------------------------------------------------------------------------


 

Loan Documents or perform any of their respective material obligations under the
Loan Documents, (iii) the rights and remedies of the Administrative Agent, the
Issuing Bank, Swingline Lender, and the Lenders under any of the Loan Documents
or (iv) the legality, validity or enforceability of any of the Loan Documents.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of the Borrower or any of its
Subsidiaries, individually or in an aggregate principal amount exceeding
$10,000,000.  For purposes of determining the amount of attributed Indebtedness
from Hedging Obligations, the “principal amount” of any Hedging Obligations at
any time shall be the Net Mark-to-Market Exposure of such Hedging Obligations.

 

“Material Subsidiary” shall mean at any time any direct or indirect Subsidiary
of the Borrower having: (a) assets in an amount equal to at least 10% of the
total assets of the Borrower and its Subsidiaries determined on a consolidated
basis as of the last day of the most recent Fiscal Quarter at such time; or
(b) revenues or net income in an amount equal to at least 10% of the total
revenues or net income of the Borrower and its Subsidiaries on a consolidated
basis for the 12-month period ending on the last day of the most recent Fiscal
Quarter at such time.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

 

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation.  “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).

 

“Notes” shall mean, collectively, the Revolving Credit Notes and the Swingline
Note.

 

“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing, and the Notices of Swingline Borrowing.

 

“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.6(b).

 

“Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.

 

12

--------------------------------------------------------------------------------


 

“Notice of Swingline Borrowing” shall have the meaning as set forth in
Section 2.4.

 

“Obligations” shall mean (a) all amounts owing by the Borrower to the
Administrative Agent, the Issuing Bank or any Lender (including the Swingline
Lender) pursuant to or in connection with this Agreement or any other Loan
Document or otherwise with respect to any Loan or Letter of Credit, including
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all reasonable fees and
expenses of counsel to the Administrative Agent, the Issuing Bank and any Lender
(including the Swingline Lender) actually incurred pursuant to this Agreement or
any other Loan Document), whether direct or indirect, absolute or contingent,
liquidated or unliquidated, now existing or hereafter arising hereunder or
thereunder, (b) all Hedging Obligations owed by any Loan Party to any Lender or
Affiliate of any Lender, and (c) all Treasury Management Obligations, together
with all renewals, extensions, modifications or refinancings of any of the
foregoing.

 

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

 

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant” shall have the meaning set forth in Section 10.4(d).

 

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

“Permitted Encumbrances” shall mean:

 

13

--------------------------------------------------------------------------------


 

(i)             Liens imposed by law for taxes not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves are being maintained in accordance with GAAP;

 

(ii)            statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and similar Liens arising by operation of law in the ordinary course
of business for amounts that are not overdue for a period of more than 30 days
or which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;

 

(iii)           Liens in connection with the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(iv)           Liens to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(v)            judgment and attachment Liens not giving rise to an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are being maintained in accordance with
GAAP;

 

(vi)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that, in the aggregate, are not substantial in amount, do not secure
any monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of the Borrower and its Subsidiaries taken as a whole;

 

(vii)          Liens securing the Obligations;

 

(viii)         any interest or title of a lessor or licensor under any lease or
license entered into by the Borrower or any other Subsidiary in the ordinary
course of business and covering only the assets so leased or licensed;

 

(ix)           the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases and consignment arrangements;

 

(x)            Liens of sellers of goods to Borrower and the Subsidiaries
arising under Article 2 of the UCC or similar provisions of applicable law in
the ordinary course of business, covering only the goods sold and securing only
the unpaid purchase price for such goods and related expenses;

 

(xi)           any Lien existing on any asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any asset of any Person that
becomes a Subsidiary after the date hereof prior to the time such Person becomes
a Subsidiary, as the case may be, provided that (i) such Lien is not created in
contemplation of or in

 

14

--------------------------------------------------------------------------------


 

connection with such acquisition or such Person becoming a Subsidiary, (ii) such
Lien does not apply to any other asset of the Borrower or any Subsidiary and
(iii) such Lien secures only those obligations which it secures on the date of
such acquisition or the date such Person becomes a Subsidiary, as the case may
be, other than the proceeds and products thereof an accessions thereto; and

 

(xii)          Liens not otherwise permitted by this definition so long as the
aggregate outstanding principal amount of the obligations secured thereby does
not exceed (as to the Borrower and all Subsidiaries) $5,000,000 at any one time;

 

provided, that, except as expressly permitted in clauses (x), (xi) and (xii) of
this definition, the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness (other than the Obligations); provided, further, that the
Indebtedness secured thereby is expressly permitted in Section 7.1 hereof.

 

“Permitted Investments” shall mean:

 

(i)            direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States), in each case maturing within one year from the
date of acquisition thereof;

 

(ii)           commercial paper having the highest rating, at the time of
acquisition thereof, of S&P or Moody’s and in either case maturing within six
months from the date of acquisition thereof;

 

(iii)          certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(iv)          fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above and entered into with
a financial institution satisfying the criteria described in clause (iii) above;

 

(v)           mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above; and

 

(vi)           Capital Stock, obligations, securities or other property received
by Borrower or any Subsidiary in settlement of accounts receivable created in
the ordinary course of business from bankrupt obligors.

 

“Permitted Subordinated Debt” shall mean any Indebtedness of the Borrower or any
Subsidiary (i) that is expressly subordinated to the Obligations on terms
satisfactory to the Administrative Agent and the Required Lenders in their sole
discretion, (ii) that matures by its terms no earlier than six months after the
Revolving Commitment Termination Date with no

 

15

--------------------------------------------------------------------------------


 

scheduled principal payments permitted prior to such maturity, and (iii) that is
evidenced by an indenture or other similar agreement that is in a form
satisfactory to the Administrative Agent and the Required Lenders.

 

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pro Rata Share” shall mean, with respect to any Lender at any time, a
percentage, the numerator of which shall be the sum of such Lender’s Revolving
Commitment (or if such Revolving Commitments have been terminated or expired or
the Loans have been declared to be due and payable, such Lender’s Revolving
Credit Exposure) and the denominator of which shall be the sum of all Lenders’
Revolving Commitments (or if such Revolving Commitments have been terminated or
expired or the Loans have been declared to be due and payable, all Revolving
Credit Exposure of all Lenders funded under such Revolving Commitments).

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments at such time or if the Lenders have
no Revolving Commitments outstanding, then Lenders holding more than 50% of the
Revolving Credit Exposure; provided, that if only two (2) Lenders exist
hereunder, Required Lenders shall mean both such Lenders.

 

“Requirement of Law” for any Person shall mean any law, treaty, rule or
regulation, or determination of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Borrower or such other representative of the Borrower
as may be designated in writing by any

 

16

--------------------------------------------------------------------------------


 

one of the foregoing with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld, conditioned or delayed); and, with respect
to the financial covenants only, the chief financial officer or the treasurer of
the Borrower.

 

“Restricted Payment” shall have the meaning set forth in Section 7.5.

 

“Revolving Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make Revolving Loans to the Borrower and to participate in
Letters of Credit and Swingline Loans in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on Schedule II, as
such schedule may be amended pursuant to Section 2.21, or in the case of a
Person becoming a Lender after the Closing Date through an assignment of an
existing Revolving Commitment, the amount of the assigned “Revolving Commitment”
as provided in the Assignment and Acceptance executed by such Person as an
assignee, as the same may be increased or deceased pursuant to terms hereof.

 

“Revolving Commitment Termination Date” shall mean the earliest of (i) March 27,
2013, (ii) the date on which the Revolving Commitments are terminated pursuant
to Section 2.7 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

 

“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such Lender’s
Revolving Commitment, in substantially the form of Exhibit A.

 

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.

 

“S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill Companies.

 

“Subordinated Debt Documents” shall mean any indenture, agreement or similar
instrument governing any Permitted Subordinated Debt.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.

 

17

--------------------------------------------------------------------------------


 

Unless otherwise indicated, all references to “Subsidiary” hereunder shall mean
a Subsidiary of the Borrower.

 

“Subsidiary Guaranty Agreement” shall mean the Subsidiary Guaranty Agreement,
dated as of the date hereof and substantially in the form of Exhibit D, made by
certain Subsidiaries of the Borrower in favor of the Administrative Agent for
the benefit of the Lenders.

 

“Subsidiary Guaranty Supplement” shall mean each supplement substantially in the
form of Schedule II to the Subsidiary Guaranty Agreement executed and delivered
by a Subsidiary of the Borrower pursuant to Section 5.10.

 

“Subsidiary Loan Party” shall mean any Subsidiary that executes or becomes a
party to the Subsidiary Guaranty Agreement.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $10,000,000.

 

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.

 

“Swingline Lender” shall mean SunTrust Bank.

 

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

 

“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit B.

 

“Swingline Rate” shall mean, for any Interest Period, the rate as offered by the
Swingline Lender and accepted by the Borrower.  The Borrower is under no
obligation to accept this rate, and the Swingline Lender is under no obligation
to provide it.

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

 

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

 

18

--------------------------------------------------------------------------------


 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Treasury Management Obligations” shall mean, collectively, all obligations and
other liabilities of any Loan Parties pursuant to any agreements governing the
provision to such Loan Parties of treasury or cash management services,
including deposit accounts, funds transfer, automated clearing house, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services.

 

“Type,” when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.2.           Classifications of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g. a
“Revolving Loan” or a “Swingline Loan”) or by Type (e.g. a “Eurodollar Loan” or
a “Base Rate Loan”) or by Class and Type (e.g. “Revolving Eurodollar Loan”). 
Borrowings also may be classified and referred to by Class (e.g. “Revolving
Borrowing”) or by Type (e.g. “Eurodollar Borrowing”) or by Class and Type (e.g.
“Revolving Eurodollar Borrowing”).

 

Section 1.3.           Accounting Terms and Determination.  Unless otherwise
defined or specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with GAAP as in effect from time to time, applied on a basis
consistent with the most recent audited consolidated financial statement of the
Borrower delivered pursuant to Section 5.1(a); provided, that if the Borrower
notifies the Administrative Agent that the Borrower wishes to amend any covenant
in Article VI to eliminate the effect of any change in GAAP on the operation of
such covenant (or if the Administrative Agent notifies the Borrower that the
Required Lenders wish to amend Article VI for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Required Lenders.

 

Section 1.4.           Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the word “to”
means “to but excluding”.  Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as it was originally executed or as it may from time to time be amended,
restated, supplemented or

 

19

--------------------------------------------------------------------------------


 

otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (ii) any reference herein to any Person
shall be construed to include such Person’s successors and permitted assigns,
(iii) the words “hereof”, “herein” and “hereunder” and words of similar import
shall be construed to refer to this Agreement as a whole and not to any
particular provision hereof, (iv) all references to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles, Sections,
Exhibits and Schedules to this Agreement and (v) all references to a specific
time shall be construed to refer to the time in the city and state of the
Administrative Agent’s principal office, unless otherwise indicated.  To the
extent that any of the representations and warranties contained in Article IV
under this Agreement is qualified by “Material Adverse Effect”, “material”, “all
material respects” or words of similar import, then the qualifier “in any
material respect” contained in Section 8.1 shall not apply.

 

ARTICLE II

 

AMOUNT AND TERMS OF THE REVOLVING COMMITMENTS

 

Section 2.1.           General Description of Facilities.  Subject to and upon
the terms and conditions herein set forth, (i) the Lenders hereby establish in
favor of the Borrower a revolving credit facility pursuant to which each Lender
severally agrees (to the extent of such Lender’s Revolving Commitment) to make
Revolving Loans to the Borrower in accordance with Section 2.2, (ii) the Issuing
Bank agrees to issue Letters of Credit in accordance with Section 2.20,
(iii) the Swingline Lender agrees to make Swingline Loans in accordance with
Section 2.4, and (iv) each Lender agrees to purchase a participation interest in
the Letters of Credit and the Swingline Loans pursuant to the terms and
conditions hereof; provided, that in no event shall the aggregate principal
amount of all outstanding Revolving Loans, Swingline Loans and outstanding LC
Exposure exceed at any time the Aggregate Revolving Commitment Amount from time
to time in effect.

 

Section 2.2.           Revolving Loans.  Subject to the terms and conditions set
forth herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share, to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
that will not result in (a) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Commitment or (b) the sum of the aggregate Revolving
Credit Exposures of all Lenders exceeding the Aggregate Revolving Commitment
Amount.  During the Availability Period, the Borrower shall be entitled to
borrow, prepay and reborrow Revolving Loans in accordance with the terms and
conditions of this Agreement; provided, that the Borrower may not borrow or
reborrow should there exist a Default or Event of Default.

 

Section 2.3.           Procedure for Revolving Borrowings.  The Borrower shall
give the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of each Revolving Borrowing substantially in the form of
Exhibit 2.3 (a “Notice of Revolving Borrowing”) (x) prior to 11:00 a.m.
(Atlanta, Georgia time) one (1) Business Day prior to the requested date of each
Base Rate Borrowing and (y) prior to 11:00 a.m. (Atlanta, Georgia time) three
(3) Business Days prior to the requested date of each Eurodollar Borrowing. 
Each Notice of Revolving Borrowing shall be irrevocable and shall specify: 
(i) the aggregate principal amount of such Borrowing, (ii) the date of such
Borrowing (which shall be a Business Day), (iii) the Type of such Revolving Loan
comprising such Borrowing and (iv) in the case of a Eurodollar Borrowing, the

 

20

--------------------------------------------------------------------------------


 

duration of the initial Interest Period applicable thereto (subject to the
provisions of the definition of Interest Period).  Each Revolving Borrowing
shall consist entirely of Base Rate Loans or Eurodollar Loans, as the Borrower
may request.  The aggregate principal amount of each Eurodollar Borrowing shall
be not less than $1,000,000 or a larger multiple of $500,000 (or the remaining
amount of the Aggregate Revolving Commitment Amount, if less), and the aggregate
principal amount of each Base Rate Borrowing shall not be less than $1,000,000
or a larger multiple of $500,000 (or the remaining amount of the Aggregate
Revolving Commitment Amount, if less); provided, that Base Rate Loans made
pursuant to Section 2.4 or Section 2.20 (d) may be made in lesser amounts as
provided therein.  At no time shall the total number of Eurodollar Borrowings
outstanding at any time exceed six.  Promptly following the receipt of a Notice
of Revolving Borrowing in accordance herewith, the Administrative Agent shall
advise each Lender of the details thereof and the amount of such Lender’s
Revolving Loan to be made as part of the requested Revolving Borrowing.

 

Section 2.4.           Swingline Commitment.

 

(a)           Subject to the terms and conditions set forth herein, the
Swingline Lender shall make Swingline Loans to the Borrower, from time to time
during the Availability Period, in an aggregate principal amount outstanding at
any time not to exceed the lesser of (i) the Swingline Commitment and (ii) the
difference between the Aggregate Revolving Commitment Amount and aggregate
Revolving Credit Exposures of all Lenders; provided, that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan.  The Borrower shall be entitled to borrow, repay and reborrow
Swingline Loans in accordance with the terms and conditions of this Agreement.

 

(b)           The Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 attached hereto (“Notice of Swingline
Borrowing”) prior to 10:00 a.m. (Atlanta, Georgia time) on the requested date of
each Swingline Borrowing.  Each Notice of Swingline Borrowing shall be
irrevocable and shall specify: (i) the principal amount of such Swingline Loan,
(ii) the date of such Swingline Loan (which shall be a Business Day) and
(iii) the account of the Borrower to which the proceeds of such Swingline Loan
should be credited.  The Administrative Agent will promptly advise the Swingline
Lender of each Notice of Swingline Borrowing.  Each Swingline Loan shall accrue
interest at the Swingline Rate and shall have an Interest Period (subject to the
definition thereof) as agreed between the Borrower and the Swingline Lender. 
The aggregate principal amount of each Swingline Loan shall be not less than
$100,000 or a larger multiple of $50,000, or such other minimum amounts agreed
to by the Swingline Lender and the Borrower.  The Swingline Lender will make the
proceeds of each Swingline Loan available to the Borrower in Dollars in
immediately available funds at the account specified by the Borrower in the
applicable Notice of Swingline Borrowing not later than 1:00 p.m. (Atlanta,
Georgia time) on the requested date of such Swingline Loan.

 

(c)           The Swingline Lender, at any time and from time to time in its
sole discretion, may, on behalf of the Borrower (which hereby irrevocably
authorizes and directs the Swingline Lender to act on its behalf), give a Notice
of Revolving Borrowing to the Administrative Agent requesting the Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan.  Each Lender will make the
proceeds of its Base Rate Loan included in such Borrowing available to the

 

21

--------------------------------------------------------------------------------


 

Administrative Agent for the account of the Swingline Lender in accordance with
Section 2.5, which will be used solely for the repayment of such Swingline Loan.

 

(d)           If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loan in an amount equal to its Pro Rata Share thereof on the date that
such Base Rate Borrowing should have occurred.  On the date of such required
purchase, each Lender shall promptly transfer, in immediately available funds,
the amount of its participating interest to the Administrative Agent for the
account of the Swingline Lender.  If such Swingline Loan bears interest at a
rate other than the Base Rate, such Swingline Loan shall automatically become a
Base Rate Loan on the effective date of any such participation and interest
shall become payable on demand.

 

(e)           Each Lender’s obligation to make a Base Rate Loan pursuant to
Section 2.4(c) or to purchase the participating interests pursuant to
Section 2.4(d) shall be absolute and unconditional and shall not be affected by
any circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.  If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter.  Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents.  In addition, such Lender shall be deemed to
have assigned any and all payments made of principal and interest on its Loans
and any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section 2.4, until such amount has been
purchased in full.

 

Section 2.5.           Funding of Borrowings.

 

(a)           Each Lender will make available each Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 11:00 a.m. (Atlanta, Georgia time) to the Administrative Agent at the
Payment Office; provided, that the Swingline Loans will be made as set forth in
Section 2.4.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts that it receives, in like funds by
the close of business on such proposed date, to an account maintained by the
Borrower with the Administrative Agent or at the Borrower’s option, by effecting
a wire transfer of such amounts to an account designated by the Borrower to the
Administrative Agent.

 

22

--------------------------------------------------------------------------------


 

(b)           Unless the Administrative Agent shall have been notified by any
Lender prior to 5:00 p.m. (Atlanta, Georgia time) one (1) Business Day prior to
the date of a Borrowing in which such Lender is to participate that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date, and the
Administrative Agent, in reliance on such assumption, may make available to the
Borrower on such date a corresponding amount.  If such corresponding amount is
not in fact made available to the Administrative Agent by such Lender on the
date of such Borrowing, the Administrative Agent shall be entitled to recover
such corresponding amount on demand from such Lender together with interest at
the Federal Funds Rate until the second Business Day after such demand and
thereafter at the Base Rate.  If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the Borrower, and the Borrower shall
immediately pay such corresponding amount to the Administrative Agent together
with interest at the rate specified for such Borrowing.  Nothing in this
subsection shall be deemed to relieve any Lender from its obligation to fund its
Pro Rata Share of any Borrowing hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

 

(c)           All Revolving Borrowings shall be made by the Lenders on the basis
of their respective Pro Rata Shares.  No Lender shall be responsible for any
default by any other Lender in its obligations hereunder, and each Lender shall
be obligated to make its Loans provided to be made by it hereunder, regardless
of the failure of any other Lender to make its Loans hereunder.

 

Section 2.6.           Interest Elections.

 

(a)           Each Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Notice of Borrowing. 
Thereafter, the Borrower may elect to convert such Borrowing into a different
Type or to continue such Borrowing, and in the case of a Eurodollar Borrowing,
may elect Interest Periods therefor, all as provided in this Section 2.6.  The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.  This
Section shall NOT apply to Swingline Borrowings, which may not be converted or
continued.

 

(b)           To make an election pursuant to this Section 2.6, the Borrower
shall give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing substantially in the form of
Exhibit 2.6 attached hereto (a “Notice of Conversion/Continuation”) that is to
be converted or continued, as the case may be, (x) prior to 10:00 a.m. (Atlanta,
Georgia time) one (1) Business Day prior to the requested date of a conversion
into a Base Rate Borrowing and (y) prior to 11:00 a.m. (Atlanta, Georgia time)
three (3) Business Days prior to a continuation of or conversion into a
Eurodollar Borrowing.  Each such Notice of Conversion/Continuation shall be
irrevocable and shall specify (i) the Borrowing to which such Notice of
Conversion/Continuation applies and if different options are being elected with
respect to different portions thereof, the portions thereof that are to be
allocated to each

 

23

--------------------------------------------------------------------------------


 

resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) shall be specified for each resulting Borrowing);
(ii) the effective date of the election made pursuant to such Notice of
Conversion/Continuation, which shall be a Business Day, (iii) whether the
resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar Borrowing;
and (iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the
Interest Period applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of “Interest Period”.  If any
such Notice of Conversion/Continuation requests a Eurodollar Borrowing but does
not specify an Interest Period, the Borrower shall be deemed to have selected an
Interest Period of one month.  The principal amount of any resulting Borrowing
shall satisfy the minimum borrowing amount for Eurodollar Borrowings and Base
Rate Borrowings set forth in Section 2.3.

 

(c)           If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing.  No Borrowing may be converted into, or continued as,
a Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing.   No conversion of any Eurodollar Loans shall be permitted except on
the last day of the Interest Period in respect thereof.

 

(d)           Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

Section 2.7.           Optional Reduction and Termination of Revolving
Commitments.

 

(a)           Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date.

 

(b)           Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrower may reduce the Aggregate
Revolving Commitments in part or terminate the Aggregate Revolving Commitments
in whole; provided, that (i) any partial reduction shall apply to reduce
proportionately and permanently the Revolving Commitment of each Lender,
(ii) any partial reduction pursuant to this Section 2.7 shall be in an amount of
at least $5,000,000 and any larger multiple of $1,000,000, and (iii) no such
reduction shall be permitted which would reduce the Aggregate Revolving
Commitment Amount to an amount less than the outstanding Revolving Credit
Exposures of all Lenders.  Any such reduction in the Aggregate Revolving
Commitment Amount below the sum of the principal amount of the Swingline
Commitment and the LC Commitment shall result in a proportionate reduction
(rounded to the next lowest integral multiple of $100,000) in the Swingline
Commitment and the LC Commitment.

 

24

--------------------------------------------------------------------------------


 

Section 2.8.           Repayment of Loans.

 

(a)           The outstanding principal amount of all Revolving Loans shall be
due and payable (together with accrued and unpaid interest thereon) on the
Revolving Commitment Termination Date.

 

(b)           The principal amount of each Swingline Borrowing shall be due and
payable (together with accrued and unpaid interest thereon) on the earlier of
(i) the last day of the Interest Period applicable to such Borrowing and
(ii) the Revolving Commitment Termination Date.

 

Section 2.9.           Evidence of Indebtedness.  (a)  Each Lender shall
maintain in accordance with its usual practice appropriate records evidencing
the Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Lender from time to time under this Agreement. 
The Administrative Agent shall maintain appropriate records in which shall be
recorded (i) the Revolving Commitment of each Lender, (ii) the amount of each
Loan made hereunder by each Lender, the Class and Type thereof and the Interest
Period applicable thereto, (iii) the date of each continuation thereof pursuant
to Section 2.6, (iv) the date of each conversion of all or a portion thereof to
another Type pursuant to Section 2.6, (v) the date and amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder in respect of such Loans and (vi) both the date and amount
of any sum received by the Administrative Agent hereunder from the Borrower in
respect of the Loans and each Lender’s Pro Rata Share thereof.  Absent manifest
error, the entries made in such records shall be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, that the failure or delay of any Lender or the Administrative Agent in
maintaining or making entries into any such record or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans (both
principal and unpaid accrued interest) of such Lender in accordance with the
terms of this Agreement.

 

(a)           At the request of any Lender (including the Swingline Lender) at
any time, the Borrower agrees that it will execute and deliver to such Lender a
Revolving Credit Note and, in the case of the Swingline Lender only, a Swingline
Note, payable to the order of such Lender.

 

Section 2.10.        Optional Prepayments.  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
without premium or penalty, by giving irrevocable written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent no later than
(i) in the case of prepayment of any Eurodollar Borrowing, 11:00 a.m. (Atlanta,
Georgia time) not less than three (3) Business Days prior to any such
prepayment, (ii) in the case of any prepayment of any Base Rate Borrowing, not
less than one Business Day prior to the date of such prepayment, and (iii) in
the case of Swingline Borrowings, prior to 11:00 a.m. (Atlanta, Georgia time) on
the date of such prepayment.  Each such notice shall be irrevocable and shall
specify the proposed date of such prepayment and the principal amount of each
Borrowing or portion thereof to be prepaid.  Upon receipt of any such notice,
the Administrative Agent shall promptly notify each affected Lender of the
contents thereof and of such Lender’s Pro Rata Share of any such prepayment.  If
such notice is given, the aggregate amount specified in such notice shall be due
and payable on the date designated in such notice, together with accrued
interest to such date on the amount so prepaid in accordance with
Section 2.11(e); provided, that if a Eurodollar Borrowing is prepaid on a date
other than the last day of an Interest Period

 

25

--------------------------------------------------------------------------------


 

applicable thereto, the Borrower shall also pay all amounts required pursuant to
Section 2.17.  Each partial prepayment of any Loan (other than a Swingline Loan)
shall be in an amount that would be permitted in the case of an advance of a
Revolving Borrowing of the same Type pursuant to Section 2.2 or in the case of a
Swingline Loan pursuant to Section 2.4.  Each prepayment of a Borrowing shall be
applied ratably to the Loans comprising such Borrowing.

 

Section 2.11.        Interest on Loans.

 

(a)           The Borrower shall pay interest on each Base Rate Loan at the Base
Rate in effect from time to time and on each Eurodollar Loan at the Adjusted
LIBO Rate for the applicable Interest Period in effect for such Loan, plus, in
each case, the Applicable Margin in effect from time to time.

 

(b)           The Borrower shall pay interest on each Swingline Loan at the
Swingline Rate in effect from time to time.

 

(c)           While an Event of Default exists or after acceleration, at the
option of the Required Lenders, the Borrower shall pay interest (“Default
Interest”) with respect to all Eurodollar Loans at the rate otherwise applicable
for the then-current Interest Period plus an additional 2% per annum until the
last day of such Interest Period, and thereafter, and with respect to all Base
Rate Loans (including all Swingline Loans) and all other Obligations hereunder
(other than Loans), at an all-in rate in effect for Base Rate Loans, plus an
additional 2% per annum.

 

(d)           Interest on the principal amount of all Loans shall accrue from
and including the date such Loans are made to but excluding the date of any
repayment thereof.  Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and
December and on the Revolving Commitment Termination Date.  Interest on all
outstanding Eurodollar Loans shall be payable on the last day of each Interest
Period applicable thereto, and, in the case of any Eurodollar Loans having an
Interest Period in excess of three months or 90 days, respectively, on each day
which occurs every three months or 90 days, as the case may be, after the
initial date of such Interest Period, and on the Revolving Commitment
Termination Date.  Interest on each Swingline Loan shall be payable on the
maturity date of such Loan, which shall be the last day of the Interest Period
applicable thereto, and on the Revolving Commitment Termination Date.  Interest
on any Loan which is converted into a Loan of another Type or which is repaid or
prepaid shall be payable on the date of such conversion or on the date of any
such repayment or prepayment (on the amount repaid or prepaid) thereof.  All
Default Interest shall be payable on demand.

 

(e)           The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Borrower and the
Lenders of such rate in writing (or by telephone, promptly confirmed in
writing).  Any such determination shall be conclusive and binding for all
purposes, absent manifest error.

 

Section 2.12.        Fees.

 

(a)           The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times previously agreed upon in writing
by the Borrower and the Administrative Agent.

 

26

--------------------------------------------------------------------------------


 

(b)           The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Percentage per annum (determined daily in accordance with Schedule I) on the
daily amount of the unused Revolving Commitment of such Lender during the
Availability Period.  For purposes of computing commitment fees with respect to
the Revolving Commitments, the Revolving Commitment of each Lender shall be
deemed used to the extent of the outstanding Revolving Loans and LC Exposure,
but not Swingline Exposure, of such Lender.

 

(c)           The Borrower agrees to pay (i) to the Administrative Agent, for
the account of each Lender, a letter of credit fee with respect to its
participation in each Letter of Credit, which shall accrue at a rate per annum
equal to the Applicable Margin for Eurodollar Loans then in effect on the
average daily amount of such Lender’s LC Exposure attributable to such Letter of
Credit during the period from and including the date of issuance of such Letter
of Credit to but excluding the date on which such Letter of Credit expires or is
drawn in full (including without limitation any LC Exposure that remains
outstanding after the Revolving Commitment Termination Date) and (ii) to the
Issuing Bank for its own account a fronting fee, which shall accrue at the rate
of 0.10% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the
Availability Period (or until the date that such Letter of Credit is irrevocably
cancelled, whichever is later), as well as the Issuing Bank’s standard fees with
respect to issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.  Notwithstanding the foregoing, if the
Required Lenders elect to increase the interest rate on the Loans to the Default
Interest pursuant to Section 2.11(d), the rate per annum used to calculate the
letter of credit fee pursuant to clause (i) above shall automatically be
increased by an additional 2% per annum.

 

(d)           The Borrower shall pay to the Administrative Agent, for the
ratable benefit of each Lender, the upfront fee previously agreed upon by the
Borrower and the Administrative Agent, which shall be due and payable on the
Closing Date.

 

(e)           Accrued fees under paragraphs (b) and (c) above shall be payable
quarterly in arrears on the last day of each March, June, September and
December, commencing on June 30, 2008 and on the Revolving Commitment
Termination Date (and if later, the date the Loans and LC Exposure shall be
repaid in their entirety); provided further, that any such fees accruing after
the Revolving Commitment Termination Date shall be payable on demand.

 

Section 2.13.        Computation of Interest and Fees.

 

All computations of interest and fees hereunder shall be made on the basis of a
year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or fees
are payable (to the extent computed on the basis of days elapsed).  Each
determination by the Administrative Agent of an interest amount or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.

 

Section 2.14.        Inability to Determine Interest Rates.  If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,

 

27

--------------------------------------------------------------------------------


 

(i)             the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant interbank market, adequate means do not
exist for ascertaining LIBOR for such Interest Period, or

 

(ii)            the Administrative Agent shall have received notice from the
Required Lenders that the Adjusted LIBO Rate does not adequately and fairly
reflect the cost to such Lenders of making, funding or maintaining their
Eurodollar Loans for such Interest Period,

 

the Administrative Agent shall give prompt written notice thereafter (or
telephonic notice, promptly confirmed in writing) to the Borrower and to the
Lenders.  In the case of Eurodollar Loans, until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) the obligations of the Lenders to make Eurodollar
Revolving Loans or to continue or convert outstanding Loans as or into
Eurodollar Loans shall be suspended and (ii) all such affected Loans shall be
converted into Base Rate Loans on the last day of the then current Interest
Period applicable thereto unless the Borrower prepays such Loans in accordance
with this Agreement.  Unless the Borrower notifies the Administrative Agent at
least one Business Day before the date of any Eurodollar Revolving Borrowing for
which a Notice of Revolving Borrowing has previously been given that it elects
not to borrow on such date, then such Revolving Borrowing shall be made as a
Base Rate Borrowing.

 

Section 2.15.        Illegality.  If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Revolving Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended.  In the case
of the making of a Eurodollar Revolving Borrowing, such Lender’s Revolving Loan
shall be made as a Base Rate Loan as part of the same Revolving Borrowing for
the same Interest Period and if the affected Eurodollar Loan is then
outstanding, such Loan shall be converted to a Base Rate Loan either (i) on the
last day of the then current Interest Period applicable to such Eurodollar Loan
if such Lender may lawfully continue to maintain such Loan to such date or
(ii) immediately if such Lender shall determine that it may not lawfully
continue to maintain such Eurodollar Loan to such date.  Notwithstanding the
foregoing, the affected Lender shall, prior to giving such notice to the
Administrative Agent, designate a different Applicable Lending Office if such
designation would avoid the need for giving such notice and if such designation
would not otherwise be materially disadvantageous to such Lender in the good
faith exercise of its discretion.

 

Section 2.16.        Increased Costs.

 

(a)           If any Change in Law shall:

 

(i)             impose, modify or deem applicable any reserve, special deposit
or similar requirement that is not otherwise included in the determination of
the Adjusted LIBO

 

28

--------------------------------------------------------------------------------


 

Rate hereunder against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii)            impose on any Lender or on the Issuing Bank or the eurodollar
interbank market any other condition affecting this Agreement or any Eurodollar
Loans made by such Lender or any Letter of Credit or any participation therein;

 

and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon written notice from
and demand by such Lender on the Borrower (with a copy of such notice and demand
to the Administrative Agent), to the Administrative Agent for the account of
such Lender, within five Business Days after the date of such notice and demand,
additional amount or amounts sufficient to compensate such Lender or the Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)           If any Lender or the Issuing Bank shall have determined that on or
after the date of this Agreement any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of such Lender’s or
the Issuing Bank’s parent corporation) as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s
parent corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies or the policies of
such Lender’s or the Issuing Bank’s parent corporation with respect to capital
adequacy) then, from time to time, within fifteen (15) Business Days after
receipt by the Borrower of written demand by such Lender (with a copy thereof to
the Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s parent corporation for any such reduction suffered.

 

(c)           A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s parent corporation, as the case may be,
specified in paragraph (a) or (b) of this Section 2.19 shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be conclusive,
absent manifest error.  The Borrower shall pay any such Lender or the Issuing
Bank, as the case may be, such amount or amounts within 15 days after receipt
thereof.

 

(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.16 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided, that the Borrower shall not be required to compensate Lenders or
Issuing Bank under this Section for any increased costs or reductions incurred
more than nine (9) months prior to the date that the any Lender, the Issuing
Bank or the Administrative Agent notifies Borrower of such increased costs or
reductions and of the intention to claim compensation therefor; provided,
further, that if the Change in Law giving

 

29

--------------------------------------------------------------------------------


 

rise to such increased costs or reductions is retroactive, then such nine-month
period shall be extended to include the period of such retroactive effect.

 

Section 2.17.        Funding Indemnity.  In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan (for a reason other than
the failure of a Lender to make a Loan) on the date specified in any applicable
notice (regardless of whether such notice is withdrawn or revoked), then, in any
such event, the Borrower shall compensate each Lender, within fifteen (15)
Business Days after written demand from such Lender, for any loss, cost or
expense attributable to such event.  In the case of a Eurodollar Loan, such
loss, cost or expense shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (A) the amount of interest that would have
accrued on the principal amount of such Eurodollar Loan if such event had not
occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan for the
period from the date of such event to the last day of the then current Interest
Period therefor (or in the case of a failure to borrow, convert or continue, for
the period that would have been the Interest Period for such Eurodollar Loan)
over (B) the amount of interest that would accrue on the principal amount of
such Eurodollar Loan for the same period if the Adjusted LIBO Rate were set on
the date such Eurodollar Loan was prepaid or converted or the date on which the
Borrower failed to borrow, convert or continue such Eurodollar Loan.  A
certificate as to any additional amount payable under this Section 2.17
submitted to the Borrower by any Lender (with a copy to the Administrative
Agent) shall be conclusive, absent manifest error.

 

Section 2.18.        Taxes.

 

(a)           Except as provided in this Section 2.18, any and all payments by
or on account of any obligation of the Borrower to any Lender or the Issuing
Bank hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.18) the Administrative Agent, any Lender or the Issuing
Bank (as the case may be) shall receive an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)           The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within fifteen (15) Business Days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or the Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.18) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such

 

30

--------------------------------------------------------------------------------


 

Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.

 

(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the Code or any treaty to which the United
States is a party, with respect to payments under this Agreement shall deliver
to the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or, promptly, if reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate.  Without limiting the generality of the foregoing, each Foreign
Lender agrees that it will deliver to the Administrative Agent and the Borrower
(or in the case of a Participant, to the Lender from which the related
participation shall have been purchased), as appropriate, two (2) duly completed
copies of (i) Internal Revenue Service Form W-8 ECI, or any successor form
thereto, certifying that the payments received from the Borrower hereunder are
effectively connected with such Foreign Lender’s conduct of a trade or business
in the United States; or (ii) Internal Revenue Service Form W-8 BEN, or any
successor form thereto, certifying that such Foreign Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces the rate of withholding tax on payments of interest; or (iii) Internal
Revenue Service Form W-8 BEN, or any successor form prescribed by the Internal
Revenue Service, together with a certificate (A) establishing that the payment
to the Foreign Lender qualifies as “portfolio interest” exempt from U.S.
withholding tax under Code section 871(h) or 881(c), and (B) stating that
(1) the Foreign Lender is not a bank for purposes of Code section 881(c)(3)(A),
or the obligation of the Borrower hereunder is not, with respect to such Foreign
Lender, a loan agreement entered into in the ordinary course of its trade or
business, within the meaning of that section; (2) the Foreign Lender is not a
10% shareholder of the Borrower within the meaning of Code section 871(h)(3) or
881(c)(3)(B); and (3) the Foreign Lender is not a controlled foreign corporation
that is related to the Borrower within the meaning of Code section 881(c)(3)(C);
or (iv) such other Internal Revenue Service forms as may be applicable to the
Foreign Lender, including Forms W-8 IMY or W-8 EXP.  Each such Foreign Lender
shall deliver to the Borrower and the Administrative Agent such forms on or
before the date that it becomes a party to this Agreement (or in the case of a
Participant, on or before the date such Participant purchases the related
participation).  In addition, each such Foreign Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Foreign Lender.  Each such Foreign Lender shall promptly notify the
Borrower and the Administrative Agent at any time that it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the Internal Revenue
Service for such purpose).

 

31

--------------------------------------------------------------------------------


 

Section 2.19.        Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)           The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 2.16, 2.17 or 2.18, or
otherwise) prior to 12:00 noon (Atlanta, Georgia time) on the date when due, in
immediately available funds, free and clear of any defenses, rights of set-off,
counterclaim, or withholding or deduction of taxes.  Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at the Payment Office, except payments to be made directly
to the Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.16, 2.17 and 2.18 and 10.3 shall be made
directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be made payable for the period
of such extension.  All payments hereunder shall be made in Dollars.

 

(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans that would result in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it

 

32

--------------------------------------------------------------------------------


 

may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due.  In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.4(b), 2.5(b), 2.19(d), 2.20(d) or (e) or 10.3(d),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

Section 2.20.        Letters of Credit.

 

(a)           During the Availability Period, the Issuing Bank, in reliance upon
the agreements of the other Lenders pursuant to Section 2.20(d), agrees to
issue, at the request of the Borrower, Letters of Credit for the account of the
Borrower on the terms and conditions hereinafter set forth; provided, that
(i) each Letter of Credit shall expire on the earlier of (A) the date one year
after the date of issuance of such Letter of Credit (or in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(B) the date that is five (5) Business Days prior to the Revolving Commitment
Termination Date; (ii) each Letter of Credit shall be in a stated amount of at
least $50,000; and (iii) the Borrower may not request any Letter of Credit, if,
after giving effect to such issuance (A) the aggregate LC Exposure would exceed
the LC Commitment or (B) the aggregate Revolving Credit Exposure of all Lenders
would exceed the Aggregate Revolving Commitment Amount.  Each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Bank without recourse a participation in each Letter of Credit equal
to such Lender’s Pro Rata Share of the aggregate amount available to be drawn
under such Letter of Credit (i) on the Closing Date with respect to all Existing
Letters of Credit and (ii) on the date of issuance with respect to all other
Letters of Credit.  Each issuance of a Letter of Credit shall be deemed to
utilize the Revolving Commitment of each Lender by an amount equal to the amount
of such participation.

 

(b)           To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
give the Issuing Bank and the Administrative Agent irrevocable written notice at
least three (3) Business Days prior to the

 

33

--------------------------------------------------------------------------------


 

requested date of such issuance specifying the date (which shall be a Business
Day) such Letter of Credit is to be issued (or amended, extended or renewed, as
the case may be), the expiration date of such Letter of Credit, the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit.  In addition to the satisfaction of the conditions in
Article III, the issuance of such Letter of Credit (or any amendment which
increases the amount of such Letter of Credit) will be subject to the further
conditions that such Letter of Credit shall be in such form and contain such
terms as the Issuing Bank shall approve and that the Borrower shall have
executed and delivered any additional applications, agreements and instruments
relating to such Letter of Credit as the Issuing Bank shall reasonably require;
provided, that in the event of any conflict between such applications,
agreements or instruments and this Agreement, the terms of this Agreement shall
control.

 

(c)           At least two Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof.  Unless the Issuing Bank has received notice from the Administrative
Agent on or before the Business Day immediately preceding the date the Issuing
Bank is to issue the requested Letter of Credit (1) directing the Issuing Bank
not to issue the Letter of Credit because such issuance is not then permitted
hereunder because of the limitations set forth in Section 2.20(a) or that one or
more conditions specified in Article III are not then satisfied, then, subject
to the terms and conditions hereof, the Issuing Bank shall, on the requested
date, issue such Letter of Credit in accordance with the Issuing Bank’s usual
and customary business practices.

 

(d)           The Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof.  The Issuing Bank shall notify the Borrower and the
Administrative Agent of such demand for payment and whether the Issuing Bank has
made or will make a LC Disbursement thereunder; provided, that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to such LC
Disbursement.  The Borrower shall be irrevocably and unconditionally obligated
to reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank
in respect of such drawing, without presentment, demand or other formalities of
any kind.  Unless the Borrower shall have notified the Issuing Bank and the
Administrative Agent prior to 11:00 a.m. (Atlanta, Georgia time) on the Business
Day immediately prior to the date on which such drawing is honored that the
Borrower intends to reimburse the Issuing Bank for the amount of such drawing in
funds other than from the proceeds of Revolving Loans, the Borrower shall be
deemed to have timely given a Notice of Revolving Borrowing to the
Administrative Agent requesting the Lenders to make a Base Rate Borrowing on the
date on which such drawing is honored in an exact amount due to the Issuing
Bank; provided, that for purposes solely of such Borrowing, the conditions
precedent set forth in Section 3.2 hereof shall not be applicable.  The
Administrative Agent shall notify the Lenders of such Borrowing in accordance
with Section 2.3, and each Lender shall make the proceeds of its Base Rate Loan
included in such Borrowing available to the Administrative Agent for the account
of the Issuing Bank in accordance with Section 2.5.  The proceeds of such
Borrowing shall be applied directly by the Administrative Agent to reimburse the
Issuing Bank for such LC Disbursement.

 

34

--------------------------------------------------------------------------------


 

(e)           If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Issuing Bank) shall be obligated to fund the participation that such Lender
purchased pursuant to subsection (a) in an amount equal to its Pro Rata Share of
such LC Disbursement on and as of the date which such Base Rate Borrowing should
have occurred.  Each Lender’s obligation to fund its participation shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have against the Issuing
Bank or any other Person for any reason whatsoever, (ii) the existence of a
Default or an Event of Default or the termination of the Aggregate Revolving
Commitments, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower or any of its Subsidiaries, (iv) any breach of this Agreement by
the Borrower or any other Lender, (v) any amendment, renewal or extension of any
Letter of Credit or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.  On the date that such
participation is required to be funded, each Lender shall promptly transfer, in
immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank.  Whenever, at any time
after the Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, the Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided, that if such payment is required
to be returned for any reason to the Borrower or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.

 

(f)            To the extent that any Lender shall fail to pay any amount
required to be paid pursuant to paragraphs (d) or (e) below on the due date
therefor, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent) on such amount from such due date to the date such payment
is made at a rate per annum equal to the Federal Funds Rate; provided, that if
such Lender shall fail to make such payment to the Issuing Bank within three
(3) Business Days of such due date, then, retroactively to the due date, such
Lender shall be obligated to pay interest on such amount at the rate set forth
in Section 2.11(d).

 

(g)           If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Bank and the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid fees thereon; provided, that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
notice of any kind, upon the occurrence of any Event of Default with respect to
the Borrower described in clause (g) or (h) of Section 8.1.  Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Borrower agrees to execute
any documents and/or certificates to effectuate the intent of this paragraph. 
Other than any interest earned on the investment of such deposits, which
investments

 

35

--------------------------------------------------------------------------------


 

shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest. 
Interest and profits, if any, on such investments shall accumulate in such
account.  Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it had not been
reimbursed and to the extent so applied, shall be held for the satisfaction of
the reimbursement obligations of the Borrower for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated, with the consent of the
Required Lenders, be applied to satisfy other obligations of the Borrower under
this Agreement and the other Loan Documents.  If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence and
continuance of an Event of Default, such amount (to the extent not so applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

 

(h)           Promptly following the end of each calendar quarter, the Issuing
Bank shall deliver (through the Administrative Agent) to each Lender and the
Borrower a report describing the aggregate Letters of Credit outstanding at the
end of such Fiscal Quarter.  Upon the request of any Lender from time to time,
the Issuing Bank shall deliver to such Lender any other information reasonably
requested by such Lender with respect to each Letter of Credit then outstanding.

 

(i)            The Borrower’s obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:

 

(i)             Any lack of validity or enforceability of any Letter of Credit
or this Agreement;

 

(ii)            The existence of any claim, set-off, defense or other right
which the Borrower or any Subsidiary or Affiliate of the Borrower may have at
any time against a beneficiary or any transferee of any Letter of Credit (or any
Persons or entities for whom any such beneficiary or transferee may be acting),
any Lender (including the Issuing Bank) or any other Person, whether in
connection with this Agreement or the Letter of Credit or any document related
hereto or thereto or any unrelated transaction;

 

(iii)           Any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;

 

(iv)           Payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;

 

(v)            Any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.20, constitute a legal or equitable discharge of, or provide a right
of setoff against, the Borrower’s obligations hereunder; or

 

36

--------------------------------------------------------------------------------


 

(vi)           The existence of a Default or an Event of Default.

 

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination.  In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

(j)            Each Letter of Credit shall be subject to the Uniform Customs and
Practices for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No. 500, as the same may be amended from time to time, and,
to the extent not inconsistent therewith, the governing law of this Agreement
set forth in Section 10.5.

 

Section 2.21.        Increase of Revolving Commitments; Additional Lenders.

 

(a)           So long as no Default or Event of Default has occurred and is
continuing, from time to time after the Closing Date, Borrower may, upon at
least 30 days’ written notice to the Administrative Agent (who shall promptly
provide a copy of such notice to each Lender),  propose to increase the
Aggregate Revolving Commitments by an amount not to exceed $75,000,000 (the
amount of any such increase, the “Additional Revolving Commitment Amount”.  Each
Lender shall have the right for a period of 15 days following receipt of such
notice, to elect by written notice to the Borrower and the Administrative Agent
to increase its Revolving Commitment by a principal amount equal to its Pro Rata
Share of the Additional Revolving Commitment Amount.  No Lender (or any
successor thereto) shall have any obligation to increase its Revolving
Commitment or its other obligations under this Agreement and the other Loan
Documents, and any decision by a Lender to increase its Revolving Commitment
shall be made in its sole discretion independently from any other Lender.

 

37

--------------------------------------------------------------------------------


 

(b)           If any Lender shall not elect to increase its Revolving Commitment
pursuant to subsection (a) of this Section 2.21, the Borrower may designate
another bank or other financial institution (which may be, but need not be, one
or more of the existing Lenders) which at the time agrees to, in the case of any
such Person that is an existing Lender, increase its Revolving Commitment and in
the case of any other such Person (an “Additional Lender”), become a party to
this Agreement; provided, however, that any new bank or financial institution
must be acceptable to the Administrative Agent, which acceptance will not be
unreasonably withheld or delayed.  The sum of the increases in the Revolving
Commitments of the existing Lenders pursuant to this subsection (b) plus the
Revolving Commitments of the Additional Lenders shall not in the aggregate
exceed the unsubscribed amount of the Additional Revolving Commitment Amount.

 

(c)           An increase in the aggregate amount of the Revolving Commitments
pursuant to this Section 2.21 shall become effective upon the receipt by the
Administrative Agent of an supplement or joinder in form and substance
satisfactory to the Administrative Agent executed by the Borrower and by each
Additional Lender and by each other Lender whose Revolving Commitment is to be
increased, setting forth the new Revolving Commitments of such Lenders and
setting forth the agreement of each Additional Lender to become a party to this
Agreement and to be bound by all the terms and provisions hereof, together with
Notes evidencing such increase in the Revolving Commitments, and such evidence
of appropriate corporate authorization on the part of the Borrower with respect
to the increase in the Revolving Commitments and such opinions of counsel for
the Borrower with respect to the increase in the Revolving Commitments as the
Administrative Agent may reasonably request.

 

(d)           Upon the acceptance of any such agreement by the Administrative
Agent, the Aggregate Revolving Commitment Amount shall automatically be
increased by the amount of the Revolving Commitments added through such
agreement and Schedule II shall automatically be deemed amended to reflect the
Revolving Commitments of all Lenders after giving effect to the addition of such
Revolving Commitments.

 

(e)           Upon any increase in the aggregate amount of the Revolving
Commitments pursuant to this Section 2.21 that is not pro rata among all
Lenders, (x) within five Business Days, in the case of any Base Rate Loans then
outstanding, and at the end of the then current Interest Period with respect
thereto, in the case of any Eurodollar Loans then outstanding, the Borrower
shall prepay such Loans in their entirety and, to the extent the Borrower elects
to do so and subject to the conditions specified in Article III, the Borrower
shall reborrow Loans from the Lenders in proportion to their respective
Revolving Commitments after giving effect to such increase, until such time as
all outstanding Loans are held by the Lenders in proportion to their respective
Revolving Commitments after giving effect to such increase and (y) effective
upon such increase, the amount of the participations held by each Lender in each
Letter of Credit then outstanding shall be adjusted automatically such that,
after giving effect to such adjustments, the Lenders shall hold participations
in each such Letter of Credit in proportion to their respective Revolving
Commitments.

 

Section 2.22.        Mitigation of Obligations.  If any Lender requests
compensation under Section 2.16, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.18, then such Lender

 

38

--------------------------------------------------------------------------------


 

shall use reasonable efforts to designate a different lending office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the sole judgment of
such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable under Section 2.16 or Section 2.18, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all costs and expenses incurred by any Lender in connection
with such designation or assignment.

 

Section 2.23.        Replacement of Lenders.  If any Lender requests
compensation under Section 2.16, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority of the account of
any Lender pursuant to Section 2.18, or if any Lender defaults in its obligation
to fund Loans hereunder, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions set forth in Section 10.4(b) all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender); provided, that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal amount of
all Loans owed to it, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (in the case of such
outstanding principal and accrued interest) and from the Borrower (in the case
of all other amounts) and (iii) in the case of a claim for compensation under
Section 2.16 or payments required to be made pursuant to Section 2.18, such
assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

ARTICLE III

 

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

 

Section 3.1.           Conditions To Effectiveness. The obligations of the
Lenders (including the Swingline Lender) to make Loans and the obligation of the
Issuing Bank to issue any Letter of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 10.2).

 

(a)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including reimbursement
or payment of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent actually incurred) required
to be reimbursed or paid by the Borrower hereunder, under any other Loan
Document and under any agreement with the Administrative Agent or SunTrust
Robinson Humphrey, Inc. and Banc of America Securities LLC, as Joint Lead
Arrangers.

 

(b)           The Administrative Agent (or its counsel) shall have received the
following:

 

39

--------------------------------------------------------------------------------


 

(i)             a counterpart of this Agreement signed by or on behalf of each
party hereto or written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement;

 

(ii)            duly executed Revolving Credit Notes payable to such Lender and
the Swingline Note payable to the Swingline Lender;

 

(iii)           the Subsidiary Guaranty Agreement duly executed by each Material
Subsidiary that is not a Foreign Subsidiary;

 

(iv)           copies of duly executed payoff letters, in form and substance
satisfactory to Administrative Agent, executed by each of the Existing Lenders
(other than Wachovia Bank, N.A.) or the agent thereof, together with all
releases, terminations or other documents reasonably required by the
Administrative Agent to evidence the payoff of Indebtedness owed to the Existing
Lenders;

 

(v)            a certificate of the Secretary or Assistant Secretary of each
Loan Party in the form of Exhibit 3.1(b)(v), attaching and certifying copies of
its Charter Documents and of the resolutions of its boards of directors and
authorizations, authorizing the execution, delivery and performance of the Loan
Documents to which it is a party and certifying the name, title and true
signature of each officer of such Loan Party executing the Loan Documents to
which it is a party;

 

(vi)           certified copies of the Charter Documents, together with
certificates of good standing or existence, as may be available from the
Secretary of State of the jurisdiction of organization of such Loan Party;

 

(vii)          a favorable written opinion of Arnall Golden Gregory LLP, counsel
to the Loan Parties, addressed to the Administrative Agent and each of the
Lenders, and covering such matters relating to the Loan Parties, the Loan
Documents and the transactions contemplated therein as the Administrative Agent
or the Required Lenders shall reasonably request;

 

(viii)         a certificate in the form of Exhibit 3.1(b)(viii), dated the
Closing Date and signed by a Responsible Officer, certifying that (x) no Default
or Event of Default exists, (y) all representations and warranties of each Loan
Party set forth in the Loan Documents are true and correct and (z) since the
date of the financial statements of the Borrower described in Section 4.4, there
shall have been no change which has had or could reasonably be expected to have
a Material Adverse Effect;

 

(ix)            a duly executed Notice of Revolving Borrowing;

 

(x)             a duly executed funds disbursement agreement, together with a
report setting forth the sources and uses of the proceeds hereof;

 

(xi)            certified copies of all consents, approvals, authorizations,
registrations and filings and orders required to be made or obtained under any
Requirement of Law, or any

 

40

--------------------------------------------------------------------------------


 

Charter Document or by any material Contractual Obligation of each Loan Party,
in connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any Governmental
Authority regarding this Agreement or any transaction being financed with the
proceeds hereof shall be ongoing;

 

(xii)           copies of the audited consolidated financial statements for
Borrower and its Subsidiaries for the Fiscal Years ending 2004, 2005, 2006 and
2007 including balance sheets, statements of income, stockholders’ equity and
cash flows, all in reasonable detail and reported on by independent public
accountants of nationally recognized standing and in accordance with GAAP;

 

(xiii)          a duly completed and executed certificate of the type described
in Section 5.1(c) including calculations of the financial covenants set forth in
Article VI hereof as of December 31, 2007;

 

(xiv)         certified copies of all agreements, indentures or notes governing
the terms of any Material Indebtedness (and for purposes of this clause
(xiv) only, Material Indebtedness shall be determined on an individual and not
an aggregate basis) and all other material agreements, documents and instruments
to which any Loan Party or any of its assets are bound;

 

(xv)          certificates of insurance issued on behalf of insurers of the
Borrower and all Guarantors, describing in reasonable detail the types and
amounts of insurance (property and liability) maintained by the Borrower and all
Guarantors; and

 

(xvi)         the absence of any litigation, investigation or proceeding of or
before any arbitrators or Governmental Authorities pending against or, to the
knowledge of the Borrower, threatened in writing against the Borrower or any of
its Subsidiaries that could reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.

 

Section 3.2.           Each Credit Event.  The obligation of each Lender to make
a Loan on the occasion of any Borrowing and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit is subject to the satisfaction of the
following conditions:

 

(a)           at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall exist;

 

(b)           at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, all representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct on and as of the date of
such Borrowing or the date of issuance, amendment, extension or renewal of such
Letter of Credit, in each case before and after giving effect thereto (except
for

 

41

--------------------------------------------------------------------------------


 

those which expressly relate to an earlier date which shall be true and correct
in all material respects as of such earlier date);

 

(c)           since the date of the financial statements of the Borrower
described in Section 4.4, there shall have been no change which has had or could
reasonably be expected to have a Material Adverse Effect;

 

(d)           the Borrower shall have delivered the required Notice of
Borrowing; and

 

(e)           the Administrative Agent shall have received such other documents,
certificates or information as the Administrative Agent or the Required Lenders
may reasonably request, all in form and substance reasonably satisfactory to the
Administrative Agent or the Required Lenders.

 

Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section 3.2.

 

Section 3.3.           Delivery of Documents.  All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article III, unless otherwise specified, shall be delivered to the
Administrative Agent for the account of each of the Lenders and, except for the
Notes, in sufficient counterparts or copies for each of the Lenders and shall be
in form and substance satisfactory in all respects to the Administrative Agent.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

 

Section 4.1.           Existence; Power.  The Borrower and each of its
Subsidiaries (i) is duly organized, validly existing and in good standing as a
corporation, partnership or limited liability company under the laws of the
jurisdiction of its organization, (ii) has all requisite power and authority to
carry on its business as now conducted, and (iii) is duly qualified to do
business, and is in good standing, in each jurisdiction where such qualification
is required, except where a failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 4.2.           Organizational Power; Authorization.  The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party are within such Loan Party’s organizational powers and have been duly
authorized by all necessary organizational, and if required, shareholder,
partner or member, action. This Agreement has been duly executed and delivered
by the Borrower, and constitutes, and each other Loan Document to which any Loan
Party is a party, when executed and delivered by such Loan Party, will
constitute, valid and binding obligations of the Borrower or such Loan Party (as
the case may be), enforceable against it in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

 

42

--------------------------------------------------------------------------------


 

Section 4.3.           Governmental Approvals; No Conflicts.  The execution,
delivery and performance by the Borrower of this Agreement, and by each Loan
Party of the other Loan Documents to which it is a party (a) do not require any
consent or approval of, registration or filing with, or any action by, any
Governmental Authority, except those as have been obtained or made and are in
full force and effect, (b) will not violate any Charter Document, (c) except as
could not reasonably be expected to have a Material Adverse Effect, will not
violate any Requirements of Law applicable to the Borrower or any of its
Subsidiaries or any judgment, order or ruling of any Governmental Authority,
(d) will not violate or result in a default under any material indenture,
material agreement or other material instrument binding on the Borrower or any
of its Subsidiaries or any of its assets or give rise to a right thereunder to
require any payment to be made by the Borrower or any of its Subsidiaries and
(e) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries, except Liens (if any) created under the
Loan Documents.

 

Section 4.4.           Financial Statements.  The Borrower has furnished to each
Lender the audited consolidated balance sheet of the Borrower and its
Subsidiaries as of December 31, 2007 and the related consolidated statements of
income, shareholders’ equity and cash flows for the Fiscal Year then ended
audited by Grant Thornton LLP.  Such financial statements fairly present, in all
material respects, the consolidated financial condition of the Borrower and its
Subsidiaries as of such dates and the consolidated results of operations for
such period in conformity with GAAP consistently applied. Since December 31,
2007 there have been no changes with respect to the Borrower and its
Subsidiaries which have had or could reasonably be expected to have, singly or
in the aggregate, a Material Adverse Effect.

 

Section 4.5.           Litigation and Environmental Matters.

 

(a)           Except for the matters set forth on Schedule 4.5(a), no
litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against the Borrower or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or (ii) which in any manner draws into question the
validity or enforceability of this Agreement or any other Loan Document.

 

(b)           Except for the matters set forth on Schedule 4.5(b), neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law except as could not
reasonably be expected to have a Material Adverse Effect, (ii) has become
subject to any material Environmental Liability, (iii) has received written
notice of any claim with respect to any material Environmental Liability or
(iv) has actual knowledge of any basis for any material Environmental Liability.

 

Section 4.6.           Compliance with Laws and Agreements.  The Borrower and
each Subsidiary is in compliance with (a) all Charter Documents, Requirements of
Law and all judgments, decrees and orders of any Governmental Authority and
(b) all indentures, agreements or other instruments binding upon it or its
properties, except where non-compliance, either singly or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

43

--------------------------------------------------------------------------------


 

Section 4.7.           Investment Company Act, Etc.  Neither the Borrower nor
any of its Subsidiaries is (a) an “investment company” or is “controlled” by an
“investment company”, as such terms are defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended, (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935, as amended or (c) otherwise subject to any other regulatory
scheme limiting its ability to incur debt or requiring any approval or consent
from or registration or filing with, any Governmental Authority in connection
therewith.

 

Section 4.8.           Taxes.  The Borrower and its Subsidiaries have timely
filed or caused to be filed all Federal income tax returns and all other
material tax returns that are required to be filed by them, and have paid all
taxes shown to be due and payable on such returns or on any assessments made
against it or its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority, except where the same
are currently being contested in good faith by appropriate proceedings and for
which the Borrower or such Subsidiary, as the case may be, has set aside on its
books adequate reserves in accordance with GAAP.  The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of such
taxes are adequate, and no tax liabilities that could be materially in excess of
the amount so provided are anticipated.

 

Section 4.9.           Margin Regulations.  None of the proceeds of any of the
Loans or Letters of Credit will be used, directly or indirectly, for
“purchasing” or “carrying” any “margin stock” with the respective meanings of
each of such terms under Regulation U of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the Regulation U.  Neither the Borrower
nor its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying “margin stock.”

 

Section 4.10.        ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.

 

Section 4.11.        Ownership of Property.

 

(a)           Each of the Borrower and its Subsidiaries has good title to, or
valid leasehold interests in, all of its real and personal property material to
the operation of its business, including all such properties reflected in the
most recent audited consolidated balance sheet of the Borrower referred to in
Section 4.4 or purported to have been acquired by the Borrower or any Subsidiary
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens prohibited by this
Agreement.  All leases that

 

44

--------------------------------------------------------------------------------


 

individually or in the aggregate are material to the business or operations of
the Borrower and its Subsidiaries are valid and subsisting and are in full
force.

 

(b)           Each of the Borrower and its Subsidiaries owns, or is licensed, or
otherwise has the right, to use, all patents, trademarks, service marks, trade
names, copyrights and other intellectual property owned or used by them, and the
use thereof by the Borrower and its Subsidiaries does not infringe on the rights
of any other Person, except for those the failure to own or have such legal
right could not reasonably be expected to have a Material Adverse Effect.

 

(c)           The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies which are not
Affiliates of the Borrower, in such amounts with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or any applicable
Subsidiary operates.

 

Section 4.12.        Disclosure.  The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  None of the reports (including
without limitation all reports that the Borrower is required to file with the
Securities and Exchange Commission), financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation or syndication of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by any other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole, in light of the circumstances
under which they were made, not misleading.  All projections delivered prior to,
at, or after the Closing Date are based upon estimates and assumptions, all of
which Borrower believes to be in good faith in light of conditions and facts
known to Borrower as of the date of delivery of such projections and, as of the
Closing Date, reflect Borrower’s good faith estimates of the future financial
performance of Borrower and of the other information projected therein for the
period set forth therein.  The projections are not a guaranty of future
performance.  Actual results may differ substantially from those projected.

 

Section 4.13.        Labor Relations.  There are no strikes, lockouts or other
material labor disputes or grievances against the Borrower or any of its
Subsidiaries, or, to the Borrower’s knowledge, threatened against or affecting
the Borrower or any of its Subsidiaries, and no significant unfair labor
practice, charges or grievances are pending against the Borrower or any of its
Subsidiaries, or to the Borrower’s knowledge, threatened against any of them
before any Governmental Authority.  All payments due from the Borrower or any of
its Subsidiaries pursuant to the provisions of any collective bargaining
agreement have been paid or accrued as a liability on the books of the Borrower
or any such Subsidiary, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

Section 4.14.        Subsidiaries.  Schedule 4.14 sets forth the name of, the
ownership interest of the Borrower in, the jurisdiction of incorporation or
organization of, and the type of, each Subsidiary and identifies each Subsidiary
that is a Subsidiary Loan Party, in each case as of the Closing Date.

 

45

--------------------------------------------------------------------------------


 

Section 4.15.        Insolvency.  After giving effect to the execution and
delivery of the Loan Documents, the making of the Loans under this Agreement,
and the repayment of the refinanced Indebtedness, neither the Borrower nor its
Subsidiaries will be “insolvent,” within the meaning of such term as defined in
§ 101 of Title 11 of the United States Code, as amended from time to time, or be
unable to pay its debts generally as such debts become due, or have an
unreasonably small capital to engage in any business or transaction, whether
current or contemplated.

 

Section 4.16.        OFAC.  No Loan Party (i) is a person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such person in any manner violative of Section 2, or (iii) is a person on
the list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.

 

Section 4.17.        Patriot Act.  Each Loan Party is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001).  No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Revolving
Commitment hereunder or any Obligation remains unpaid or outstanding (other than
obligations for indemnification, expense reimbursement, tax gross-up or yield
protection as to which no claim has been made):

 

Section 5.1.           Financial Statements and Other Information.  The Borrower
will deliver to the Administrative Agent and each Lender:

 

(a)           as soon as available and in any event within 90 days after the end
of each Fiscal Year of Borrower, a copy of the annual audited report for such
Fiscal Year for the Borrower and its Subsidiaries, containing a consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and the related consolidated statements of income, stockholders’ equity and
cash flows (together with all footnotes thereto) of the Borrower and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal

 

46

--------------------------------------------------------------------------------


 

Year, all in reasonable detail and reported on by Grant Thornton LLP or other
independent public accountants of regionally recognized standing (without a
“going concern” or like qualification, exception or explanation and without any
qualification or exception as to scope of such audit) to the effect that such
financial statements present fairly in all material respects the financial
condition and the results of operations of the Borrower and its Subsidiaries for
such Fiscal Year on a consolidated basis in accordance with GAAP and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards;

 

(b)           as soon as available and in any event within 45 days after the end
of each of the first three Fiscal Quarters of the Borrower, an unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Quarter and the related unaudited consolidated statements of income
and cash flows of the Borrower and its Subsidiaries for such Fiscal Quarter and
the then elapsed portion of such Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding quarter and the corresponding
portion of Borrower’s previous Fiscal Year;

 

(c)           concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, a Compliance Certificate signed by the
principal executive officer and the chief financial officer or treasurer of the
Borrower;

 

(d)           concurrently with the delivery of the financial statements
referred to in clause (a) above, a certificate (whether contained in the annual
audit or otherwise) of the accounting firm that reported on such financial
statements stating whether they obtained any knowledge during the course of
their examination of such financial statements of any Event of Default (which
certificate may be limited to the extent required by accounting rules or
guidelines); provided, however, that such accountants shall not be liable by
reason of any failure to obtain knowledge of any such Event of Default that
would not be disclosed during the course of their audit examination;

 

(e)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be; and

 

(f)            promptly following any request therefor, such other information
regarding the results of operations, business affairs and financial condition of
the Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.

 

In the event that any financial statement delivered pursuant to
Section 5.1(a) or (b) or any Compliance Certificate is shown to be inaccurate
(regardless of whether this Agreement or any Revolving Commitment is in effect
when such inaccuracy is discovered), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then (i) the Borrower shall immediately deliver to the Administrative
Agent a correct Compliance Certificate for such Applicable Period, (ii) the
Applicable Margin shall be

 

47

--------------------------------------------------------------------------------


 

determined as if Level I of Schedule I was applicable for such Applicable
Period, and (iii) the Borrower shall immediately pay to the Administrative Agent
the accrued additional interest owing as a result of such increased Applicable
Margin for such Applicable Period, which payment shall be promptly applied by
the Administrative Agent to the Obligations.  This Section 5.1 shall not limit
the rights of the Administrative Agent or the Lenders with respect to
Section 2.11(c) and ARTICLE VIII; provided, however, that the obligations of the
Borrower under this paragraph shall cease to be effective after the date that is
one year following the termination of this Agreement unless the Administrative
Agent notifies the Borrower prior to the end of such one year period that the
Borrower is obligated to pay additional amounts under clause (iii) immediately
above.

 

Section 5.2.           Notices of Material Events.  The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:

 

(a)           the occurrence of any Default or Event of Default;

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
the Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

(c)           the occurrence of any event or any other development by which the
Borrower or any of its Subsidiaries (i) fails to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;

 

(d)           the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000;

 

(e)           the occurrence of any default (after any cure period, if any, has
lapsed) or event of default, or the receipt by Borrower or any of its
Subsidiaries of any written notice of an alleged default (after any cure period,
if any, has lapsed) or event of default, respect of any Material Indebtedness of
the Borrower or any of its Subsidiaries; and

 

(f)            any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 5.3.           Existence; Conduct of Business.  The Borrower will, and
will cause each of its Material Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and maintain in full force and effect its
legal existence and its respective rights, licenses,

 

48

--------------------------------------------------------------------------------


 

permits, privileges, franchises, patents, copyrights, trademarks and trade names
material to the conduct of its business and will continue to engage in the same
business as presently conducted or such other businesses that are reasonably
related thereto; provided, that nothing in this Section 5.3 shall prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 7.3.

 

Section 5.4.           Compliance with Laws, Etc. The Borrower will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 5.5.           Payment of Obligations.  The Borrower will, and will
cause each of its Subsidiaries to, pay and discharge at or before maturity, all
of its obligations and liabilities (including without limitation all tax
liabilities and claims that could result in a statutory Lien) before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

 

Section 5.6.           Books and Records. The Borrower will, and will cause each
of its Subsidiaries to, keep proper books of record and account in which full,
true and correct entries shall be made of all dealings and transactions in
relation to its business and activities to the extent necessary to prepare the
consolidated financial statements of Borrower in conformity with GAAP.

 

Section 5.7.           Visitation, Inspection, Etc.  The Borrower will, and will
cause each of its Subsidiaries to, permit any representative of the
Administrative Agent or any Lender, to visit and inspect its properties, to
examine its books and records and to make copies and take extracts therefrom,
and to discuss its affairs, finances and accounts with any of its officers and
with its independent certified public accountants, all at such reasonable times
and as often as the Administrative Agent or any Lender may reasonably request
after reasonable prior written notice to the Borrower; provided, however, if an
Event of Default has occurred and is continuing, no prior notice shall be
required.

 

Section 5.8.           Maintenance of Properties; Insurance.  The Borrower will,
and will cause each of its Subsidiaries to, (a) except with respect to property
no longer used or no longer useful in the business of Borrower or its
Subsidiaries keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted
and (b) maintain with financially sound and reputable insurance companies,
insurance with respect to its properties and business, and the properties and
business of its Subsidiaries, against loss or damage of the kinds customarily
insured against by companies in the same or similar businesses operating in the
same or similar locations.

 

Section 5.9.           Use of Proceeds and Letters of Credit.  The Borrower will
use the proceeds of all Loans to refinance existing Indebtedness and pay related
closing costs on the Closing Date, and thereafter to finance working capital
needs and Capital Expenditures and for other general corporate purposes of the
Borrower and its Subsidiaries, specifically including, but not

 

49

--------------------------------------------------------------------------------


 

limited to, the financing of the acquisition of inventory to be sold or leased
by Borrower and its Subsidiaries in the ordinary course of their business.  No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that would violate any rule or regulation of the Board of
Governors of the Federal Reserve System, including Regulations T, U or X.  All
Letters of Credit will be used for general corporate purposes.

 

Section 5.10.        Additional Subsidiaries.

 

(a)           If any Subsidiary (other than a Foreign Subsidiary) becomes a
Material Subsidiary after the Closing Date, or any Material Subsidiary (other
than a Foreign Subsidiary) is acquired or formed after the Closing Date, the
Borrower will promptly notify the Administrative Agent and the Lenders thereof
and, within thirty (30) Business Days after any such Subsidiary becomes a
Material Subsidiary, or such Material Subsidiary is acquired or formed, will
cause such Material Subsidiary to become a Subsidiary Loan Party.

 

(b)           If, at any time, the aggregate revenue or assets (on a
non-consolidated basis) of the Borrower and those Subsidiaries that are then
Subsidiary Loan Parties are less than the Aggregate Subsidiary Threshold, then
the Borrower shall cause one or more other Subsidiaries (other than a Foreign
Subsidiary) to become additional Subsidiary Loan Parties, as provided in clause
(d) below, within thirty (30) Business Days after such revenues or assets become
less than the Aggregate Subsidiary Threshold so that after including the revenue
and assets of any such additional Subsidiary Loan Parties, the aggregate revenue
and assets (on a non-consolidated basis) of the Borrower and all such Subsidiary
Loan Parties would equal or exceed the Aggregate Subsidiary Threshold.

 

(c)           The Borrower may elect at any time to have any Subsidiary become
an additional Subsidiary Loan Party as provided in clause (d) below.  Upon the
occurrence and during the continuation of any Event of Default, if the Required
Lenders so direct, the Borrower shall (i) cause all of its Subsidiaries to
become additional Subsidiary Loan Parties, as provided in clause (d) below,
within thirty (30) Business Days after the Borrower’s receipt of written
confirmation of such direction from the Administrative Agent.

 

(d)           A Subsidiary shall become an additional Subsidiary Loan Party by
executing and delivering to the Administrative Agent a Subsidiary Guaranty
Supplement, accompanied by (i) all other Loan Documents related thereto,
(ii) certified copies of Charter Documents, appropriate authorizing resolutions
of the board of directors of such Subsidiaries, and opinions of counsel
comparable to those delivered pursuant to Section 3.1(b), and (iii) such other
documents as the Administrative Agent may reasonably request.  No Subsidiary
that becomes a Subsidiary Loan Party shall thereafter cease to be a Subsidiary
Loan Party or be entitled to be released or discharged from its obligations
under the Subsidiary Guaranty Agreement unless otherwise expressly permitted
pursuant to the terms of the Loan Documents.

 

Section 5.11.        Further Assurances..  The Borrower will, and will cause
each Subsidiary to, execute any and all further documents, agreements and
instruments, and take all such further actions which may be required under any
applicable law, or which the Administrative Agent or any Lender may reasonably
request, to effectuate the transactions contemplated by the Loan Documents.

 

50

--------------------------------------------------------------------------------


 

ARTICLE VI

 

FINANCIAL COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Revolving
Commitment hereunder or any Obligation remains unpaid or outstanding:

 

Section 6.1.           Leverage Ratio.  The Borrower will maintain at all times
a Leverage Ratio of not greater than 2.50 to 1.00.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Revolving
Commitment hereunder or any Obligation remains outstanding (other than
obligations for indemnification, expense reimbursement, tax gross-up or yield
protection as to which no claim has been made):

 

Section 7.1.           Indebtedness and Preferred Equity.  The Borrower will
not, and will not permit any of its Subsidiaries to, create, incur, assume or
suffer to exist any Indebtedness, except:

 

(a)           Indebtedness created pursuant to the Loan Documents;

 

(b)           Indebtedness of the Borrower and its Subsidiaries existing on the
date hereof and set forth on Schedule 7.1 and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (immediately prior to giving effect to such extension,
renewal or replacement) or shorten the maturity or the weighted average life
thereof;

 

(c)           Indebtedness of the Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof; provided, that such Indebtedness is incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvements or extensions, renewals, and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof; provided further,
that the aggregate principal amount of such Indebtedness does not exceed
$20,000,000 at any time outstanding;

 

(d)           Indebtedness of the Borrower owing to any Subsidiary and of any
Subsidiary owing to the Borrower or any other Subsidiary; provided, that any
such Indebtedness that is owed to a Subsidiary that is not a Subsidiary Loan
Party shall be subject to Section 7.4;

 

51

--------------------------------------------------------------------------------


 

(e)           Guarantees by the Borrower of Indebtedness of any Subsidiary and
by any Subsidiary of Indebtedness of the Borrower or any other Subsidiary;
provided, that Guarantees by any Loan Party of Indebtedness of any Subsidiary
that is not a Subsidiary Loan Party shall be subject to Section 7.4;

 

(f)            Indebtedness of any Person which becomes a Subsidiary after the
date of this Agreement; provided, that such Indebtedness exists at the time that
such Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary and (ii) the aggregate
principal amount of such Indebtedness permitted hereunder shall not exceed
$20,000,000 outstanding at any time;

 

(g)           Permitted Subordinated Debt;

 

(h)           Indebtedness in respect of Hedging Obligations permitted by
Section 7.10; and

 

(i)            other unsecured Indebtedness of the Borrower or its Subsidiaries
in an aggregate principal amount not to exceed $20,000,000 at any time
outstanding; provided, that the aggregate principal amount of Indebtedness of
all Subsidiaries permitted by this clause (i) shall not exceed $20,000,000.

 

Borrower will not, and will not permit any Subsidiary to, issue any preferred
stock or other preferred equity interests that (i) matures or is mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (ii) is or may
become redeemable or repurchaseable by Borrower or such Subsidiary at the option
of the holder thereof, in whole or in part or (iii) is convertible or
exchangeable at the option of the holder thereof for Indebtedness or preferred
stock or any other preferred equity interests described in this paragraph, on or
prior to, in the case of clause (i), (ii) or (iii), the first anniversary of the
Revolving Commitment Termination Date.

 

Section 7.2.           Negative Pledge.  The Borrower will not, and will not
permit any of its Subsidiaries to, create, incur, assume or suffer to exist any
Lien on any of its assets or property now owned or hereafter acquired or,
except:

 

(a)           Permitted Encumbrances;

 

(b)           any Liens on any property or asset of the Borrower or any
Subsidiary existing on the Closing Date set forth on Schedule 7.2; provided,
that such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary;

 

(c)           purchase money Liens upon or in any fixed or capital assets to
secure the purchase price or the cost of construction or improvement of such
fixed or capital assets or to secure Indebtedness incurred solely for the
purpose of financing the acquisition, construction or improvement of such fixed
or capital assets (including Liens securing any Capital Lease Obligations);
provided, that (i) such Lien secures Indebtedness permitted by Section 7.1(c),
(ii) such Lien attaches to such asset concurrently or within 90 days after the
acquisition, improvement or completion of the construction thereof; (iii) such
Lien does not extend to any other asset; and (iv) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets;

 

52

--------------------------------------------------------------------------------


 

(d)           any Lien (i) existing on any asset of any Person at the time such
Person becomes a Subsidiary of the Borrower, (ii) existing on any asset of any
Person at the time such Person is merged with or into the Borrower or any
Subsidiary of the Borrower or (iii) existing on any asset prior to the
acquisition thereof by the Borrower or any Subsidiary of the Borrower; provided,
that any such Lien was not created in the contemplation of any of the foregoing
and any such Lien secures only those obligations which it secures on the date
that such Person becomes a Subsidiary or the date of such merger or the date of
such acquisition; and

 

(e)           extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) through (d) of this Section 7.2; provided, that the principal
amount of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby.

 

Section 7.3.           Fundamental Changes.

 

(a)           The Borrower will not, and will not permit any Subsidiary to,
merge into or consolidate into any other Person, or permit any other Person to
merge into or consolidate with it, or sell, lease, transfer or otherwise dispose
of (in a single transaction or a series of transactions) all or substantially
all of its assets (in each case, whether now owned or hereafter acquired) or all
or substantially all of the stock of any of its Subsidiaries (in each case,
whether now owned or hereafter acquired) or liquidate or dissolve; provided,
that if at the time thereof and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing (i) the
Borrower or any Subsidiary may merge with a Person if the Borrower (or such
Subsidiary if the Borrower is not a party to such merger) is the surviving
Person, (ii) any Subsidiary may merge into another Subsidiary; provided, that if
any party to such merger is a Subsidiary Loan Party, the Subsidiary Loan Party
shall be the surviving Person, (iii) any Subsidiary may sell, transfer, lease or
otherwise dispose of all or substantially all of its assets to the Borrower or
to a Subsidiary Loan Party and (iv) any Subsidiary (other than a Subsidiary Loan
Party) may liquidate or dissolve if the Borrower determines in good faith that
such liquidation or dissolution is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders; provided, that any such merger
involving a Person that is not a wholly-owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 7.4.

 

(b)           Except for ancillary or complementary lines of business, or other
lines of business added through growth or development of Borrower’s current line
of business, the Borrower will not, and will not permit any of its Subsidiaries
to, engage in any business other than businesses of the type conducted by the
Borrower and its Subsidiaries on the date hereof and businesses reasonably
related thereto.

 

Section 7.4.           Investments, Loans, Etc..  The Borrower will not, and
will not permit any of its Subsidiaries to, purchase, hold or acquire (including
pursuant to any merger with any Person that was not a wholly-owned Subsidiary
prior to such merger), any common stock, evidence of indebtedness or other
securities (including any option, warrant, or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person

 

53

--------------------------------------------------------------------------------


 

that constitute a business unit, or create or form any Subsidiary (all of the
foregoing being collectively called “Investments”), except:

 

(a)           Investments (other than Permitted Investments) existing on the
date hereof and set forth on Schedule 7.4 (including Investments in
Subsidiaries);

 

(b)           Permitted Investments;

 

(c)           Guarantees constituting Indebtedness permitted by Section 7.1;
provided, that the aggregate principal amount of Indebtedness of Subsidiaries
that are not Subsidiary Loan Parties that is Guaranteed by any Loan Party shall
be subject to the limitation set forth in clause (d) hereof;

 

(d)           Investments made by the Borrower in or to any Subsidiary and by
any Subsidiary to the Borrower or in or to another Subsidiary; provided, that
the aggregate amount of Investments by Loan Parties in or to, and Guarantees by
Loan Parties of Indebtedness of any Subsidiary that is not a Subsidiary Loan
Party (including all such Investments and Guarantees existing on the Closing
Date) shall not exceed $10,000,000 at any time outstanding;

 

(e)           loans or advances to employees, officers or directors of the
Borrower or any Subsidiary in the ordinary course of business for travel,
relocation and related expenses; provided, however, that the aggregate amount of
all such loans and advances does not exceed $10,000,000 at any time;

 

(f)            Hedging Transactions permitted by Section 7.10;

 

(g)           the acquisition of the pest control business operations, commonly
known as HomeTeam Pest Defense, of HomeTeam Pest Defense, LLC, HomeTeam Pest
Defense, Inc. and their respective subsidiaries in accordance with the terms of
that certain Asset Purchase Agreement by and between Rollins HT, Inc., Centex
Home Services, LLC, HomeTeam Pest Defense Inc. and HomeTeam Pest Defense, LLC,
dated on or about March 28, 2008;

 

(h)           Other Investments which in the aggregate do not exceed $30,000,000
in any Fiscal Year;

 

(i)            to the extent permitted by Section 7.5, the Borrower’s redemption
or purchase of the Borrower’s common stock pursuant to any open-market stock
repurchase program implemented by the Borrower from time-to-time;

 

(j)            to the extent permitted by Section 7.5, the Borrower’s redemption
or purchase of the Borrower’s common stock from employees in connection with any
equity compensation plan implemented by the Borrower from time-to-time;

 

(k)           Investments made in or to any Person to finance the purchase by
such Person of a franchise from the Borrower or any Subsidiary which in the
aggregate do not exceed $10,000,000 in any Fiscal Year;

 

54

--------------------------------------------------------------------------------


 

(l)            Investments made in or to any customer of the Borrower or any
Subsidiary to finance any such customer’s purchase of termite or similar bonds
which in the aggregate do not exceed $25,000,000 in any Fiscal Year;

 

(m)          the purchase of customer contracts; provided, that such purchases
are limited solely to customer contracts and the aggregate purchase price paid
for such customer contracts does not to exceed $15,000,000 in any Fiscal Year;
and

 

(n)           Investments comprised of obligations of the Borrower or any
Subsidiary to pay deferred employment compensation, provided, that any such
obligations are, at all times, fully funded.

 

Section 7.5.           Restricted Payments.  The Borrower will not, and will not
permit its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any dividend on any class of its stock, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, retirement, defeasance or other acquisition of, any shares
of common stock or Indebtedness subordinated to the Obligations of the Borrower
or any Guarantee thereof or any options, warrants, or other rights to purchase
such common stock or such Indebtedness, whether now or hereafter outstanding
(each, a “Restricted Payment”), except for:

 

(a)           dividends payable by the Borrower solely in shares of any class of
its common stock;

 

(b)           Restricted Payments made by any Subsidiary to the Borrower or to
another Subsidiary, on at least a pro rata basis with any other shareholders if
such Subsidiary is not wholly owned by the Borrower and other wholly owned
Subsidiaries;

 

(c)           Restricted Payments made without limitation as to amount so long
as (i) no Default or Event of Default has occurred and is continuing at the time
such Restricted Payment is made and (ii) the Leverage Ratio as of the last day
of the fiscal quarter most recently ended for which a Compliance Certificate
under Section 5.1(c) was delivered prior to the proposed making of such
Restricted Payment is less than 1.50 to 1.00; provided, however, that for
purposes of calculating the Leverage Ratio under this clause (c), the
Consolidated Total Debt shall equal the amount thereof outstanding at the time
of (and after giving effect to) the making of such Restricted Payment; and

 

(d)           if and to the extent the Borrower shall not be permitted to make a
Restricted Payment under clause (c) immediately above, the Borrower may
nonetheless make Restricted Payments so long as (i) no Default or Event of
Default has occurred and is continuing at the time such Restricted Payment is
made and (ii) the aggregate amount of all such Restricted Payments made or to be
made under this clause (d), together with all Restricted Payments made pursuant
to clause (c) immediately above, in each case, made by the Borrower in any
Fiscal Year does not exceed 50% of Net Income (if greater than $0) earned during
the immediately preceding Fiscal Year.

 

Section 7.6.           Sale of Assets.  The Borrower will not, and will not
permit any of its Subsidiaries to, convey, sell, lease, assign, transfer or
otherwise dispose of, any of its assets, business or property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary,

 

55

--------------------------------------------------------------------------------


 

issue or sell any shares of such Subsidiary’s common stock to any Person other
than the Borrower or a Subsidiary Loan Party (or to qualify directors if
required by applicable law), except:

 

(a)           the sale or other disposition for fair market value of obsolete or
worn out property or other property no longer used or useful in the conduct of
its business;

 

(b)           the sale of inventory and Permitted Investments in the ordinary
course of business;

 

(c)           the sale or other disposition of such assets in an aggregate
amount not to exceed $40,000,000 in any Fiscal Year; and

 

(d)           any loss of, damage to or destruction of, or any condemnation or
other taking for public use of, any assets of the Borrower or any of its
Subsidiaries.

 

Section 7.7.           Transactions with Affiliates.  The Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and any Subsidiary Loan Party not
involving any other Affiliates and (c) any Restricted Payment permitted by
Section 7.5.

 

Section 7.8.           Restrictive Agreements.  The Borrower will not, and will
not permit any Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement that prohibits, restricts or imposes any condition
upon (a) the ability of the Borrower or any Subsidiary to create, incur or
permit any Lien upon any of its assets or properties, whether now owned or
hereafter acquired, or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to its common stock, to make or repay loans or
advances to the Borrower or any other Subsidiary, to Guarantee Indebtedness of
the Borrower or any other Subsidiary or to transfer any of its property or
assets to the Borrower or any Subsidiary of the Borrower; provided, that (i) the
foregoing shall not apply to restrictions or conditions imposed by law or
by this Agreement or any other Loan Document, (ii) the foregoing shall not apply
to customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, (iii) clause (a) shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions and conditions apply only to the property or
assets securing such Indebtedness and (iv) clause (a) shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof.

 

Section 7.9.           Sale and Leaseback Transactions.  The Borrower will not,
and will not permit any of the Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred (each, a “Sale/Leaseback Transaction”), unless at the time
such Sale/Leaseback Transaction is

 

56

--------------------------------------------------------------------------------


 

entered into (a) no Default or Event of Default has occurred and is continuing,
(b) after giving pro forma effect to such Sale/ Leaseback Transaction, the
Borrower is in compliance with the financial covenants set forth in Article VI
and (c) the Borrower has delivered a certificate to the Lenders certifying the
conditions set forth in clauses (a) and (b) and setting forth in reasonable
detail calculations demonstrating pro forma compliance with the financial
covenants set forth in Article VI.

 

Section 7.10.        Hedging Transactions.  The Borrower will not, and will not
permit any of the Subsidiaries to, enter into any Hedging Transaction, other
than Hedging Transactions entered into in the ordinary course of business to
hedge or mitigate risks to which the Borrower or any Subsidiary is exposed in
the conduct of its business or the management of its liabilities.  Solely for
the avoidance of doubt, the Borrower acknowledges that a Hedging Transaction
entered into for speculative purposes or of a speculative nature (which shall be
deemed to include any Hedging Transaction under which the Borrower or any of the
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any common stock or any Indebtedness or
(ii) as a result of changes in the market value of any common stock or any
Indebtedness) is not a Hedging Transaction entered into in the ordinary course
of business to hedge or mitigate risks.

 

Section 7.11.        Permitted Subordinated Indebtedness.

 

(a)           The Borrower will not, and will not permit any of its Subsidiaries
to (i) prepay, redeem, repurchase or otherwise acquire for value any Permitted
Subordinated Debt, or (ii) make any principal, interest or other payments on any
Permitted Subordinated Debt that is not expressly permitted by the subordination
provisions of the Subordinated Debt Documents.

 

(b)           The Borrower will not, and will not permit any of its Subsidiaries
to, agree to or permit any amendment, modification or waiver of any provision of
any Subordinated Debt Document if the effect of such amendment, modification or
waiver is to (i) increase the interest rate on such Permitted Subordinated Debt
or change (to earlier dates) the dates upon which principal and interest are due
thereon; (ii) alter the redemption, prepayment or subordination provisions
thereof; (iii) alter the covenants and events of default in a manner that would
make such provisions more onerous or restrictive to the Borrower or any such
Subsidiary; or (iv) otherwise increase the obligations of the Borrower or any
Subsidiary in respect of such Permitted Subordinated Debt or confer additional
rights upon the holders thereof which individually or in the aggregate would be
adverse to the Borrower and its Subsidiaries, taken as a whole, or to the Agent
or the Lenders.

 

Section 7.12.        Accounting Changes.  The Borrower will not, and will not
permit any of its Subsidiaries to, make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change the
fiscal year of the Borrower or of any of its Subsidiaries, except to change the
fiscal year of a Subsidiary to conform its fiscal year to that of the Borrower.

 

Section 7.13.        Lease Obligations.  The Borrower will not, and will not
permit any Subsidiary to, create or suffer to exist any obligations for the
payment under operating leases or agreements to lease (but excluding any Capital
Lease Obligations) which would cause the present value of the direct or
contingent liabilities of the Borrower and its Subsidiaries under such leases or

 

57

--------------------------------------------------------------------------------


 

agreements to lease, on a consolidated basis, to exceed $90,000,000 in the
aggregate in any Fiscal Year.

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

Section 8.1.           Events of Default.  If any of the following events (each
an “Event of Default”) shall occur:

 

(a)           the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or

 

(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount payable under clause (a) of this
Section 8.1) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days; or

 

(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document (including the Schedules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to the Administrative
Agent or the Lenders by any Loan Party or any representative of any Loan Party
pursuant to or in connection with this Agreement or any other Loan Document
shall prove to be incorrect in any material respect when made or deemed made or
submitted; or

 

(d)           the Borrower shall fail to observe or perform any covenant or
agreement contained in Sections 5.1, 5.2, or 5.3 (with respect to the Borrower’s
existence) or Articles VI or VII; or

 

(e)           any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in clauses
(a), (b) and (d) above) or any other Loan Document, and such failure shall
remain unremedied for 30 days after the earlier of (i) any Responsible Officer
of the Borrower becomes aware of such failure, or (ii) notice thereof shall have
been given to the Borrower by the Administrative Agent or any Lender; or

 

(f)            [intentionally omitted]; or

 

(g)           the Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Material Indebtedness; or any other
event shall occur or condition shall exist under any agreement or instrument
relating to such Material Indebtedness and shall continue after the applicable
grace period, if any, specified in such agreement or

 

58

--------------------------------------------------------------------------------


 

instrument, if the effect of such event or condition is to accelerate, or permit
the acceleration of, the maturity of such Material Indebtedness; or any such
Material Indebtedness shall be declared to be due and payable, or required to be
prepaid or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or any offer to prepay, redeem, purchase or
defease such Material Indebtedness shall be required to be made, in each case
prior to the stated maturity thereof; or

 

(h)           the Borrower or any Subsidiary shall (i) commence a voluntary case
or other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section 8.1, (iii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, or (vi) take any action for the purpose of effecting any of the
foregoing; or

 

(i)            an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or any substantial
part of its assets, under any federal, state or foreign bankruptcy, insolvency
or other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or

 

(j)            the Borrower or any Material Subsidiary shall become unable to
pay, shall admit in writing its inability to pay, or shall fail to pay, its
debts as they become due; or

 

(k)           an ERISA Event shall have occurred that, in the reasonable opinion
of the Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower
and the Subsidiaries in an aggregate amount exceeding $10,000,000; or

 

(l)            any judgment or order for the payment of money in excess of
$25,000,000, individually, or $50,000,000, in the aggregate over the term of
this Agreement (except to the extent covered by insurance with a financially
sound insurance carrier rated at least A- by A.M. Best, that has acknowledged
coverage of the relevant claim), shall be rendered against the Borrower or any
Subsidiary, and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be a period of
30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or

 

(m)          any non-monetary judgment or order shall be rendered against the
Borrower or any Subsidiary that could reasonably be expected to have a Material
Adverse Effect,

 

59

--------------------------------------------------------------------------------


 

and there shall be a period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 

(n)           a Change in Control shall occur or exist; or

 

(o)           any provision of any Subsidiary Guaranty Agreement shall for any
reason cease to be valid and binding on, or enforceable against, any Subsidiary
Loan Party, or any Subsidiary Loan Party shall so state in writing, or any
Subsidiary Loan Party shall seek to terminate its Subsidiary Guaranty Agreement;
or

 

(p)           (i) any Loan Party shall be enjoined, restrained or in any way
prevented by the order of any Governmental Authority from conducting any
material part of the business of such Loan Party and such order shall continue
in effect for more than thirty (30) days or (ii) any strike, lockout, labor
dispute, embargo, condemnation, act of God or public enemy or terrorism, or
other casualty, which in any such case causes, for more than fifteen (15)
consecutive days, the cessation or substantial curtailment of revenue producing
activities of a Loan Party if such event or circumstance is not covered by
business interruption insurance and would have a Material Adverse Effect; or

 

(q)           the loss, suspension or revocation of, or failure to renew, any
license, permit or authorization now held or hereafter acquired by any Loan
Party, or any other action shall be taken by any Governmental Authority in
response to any alleged failure by any Loan Party to be in compliance with
applicable law if such loss, suspension, revocation or failure to renew or other
action, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by written notice to the
Borrower, take any or all of the following actions, at the same or different
times: (i) terminate the Revolving Commitments, whereupon the Revolving
Commitment of each Lender shall terminate immediately, (ii) declare the
principal of and any accrued interest on the Loans, and all other Obligations
owing hereunder, to be, whereupon the same shall become, due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, (iii) exercise all remedies
contained in any other Loan Document, and (iv) exercise any other remedies
available at law or in equity; and that, if an Event of Default specified in
either clause (g) or (h) shall occur, the Revolving Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon, and all fees, and all other Obligations
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

 

60

--------------------------------------------------------------------------------


 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT

 

Section 9.1.           Appointment of Administrative Agent.

 

(a)           Each Lender irrevocably appoints SunTrust Bank as the
Administrative Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto.  The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
set forth in this Article shall apply to any such sub-agent or attorney-in-fact
and the Related Parties of the Administrative Agent, any such sub-agent and any
such attorney-in-fact and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 

(b)           The Issuing Bank shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith
until such time and except for so long as the Administrative Agent may agree at
the request of the Required Lenders to act for the Issuing Bank with respect
thereto; provided, that the Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article with respect
to any acts taken or omissions suffered by the Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this
Article included the Issuing Bank with respect to such acts or omissions and
(ii) as additionally provided in this Agreement with respect to the Issuing
Bank.

 

Section 9.2.           Nature of Duties of Administrative Agent.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents.  Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document,

 

61

--------------------------------------------------------------------------------


 

(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements, or other terms
and conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article III or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative
Agent.  The Administrative Agent may consult with legal counsel (including
counsel for the Borrower) concerning all matters pertaining to such duties.

 

Section 9.3.           Lack of Reliance on the Administrative Agent.  Each of
the Lenders, the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.  Each of
the Lenders, the Swingline Lender and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.

 

Section 9.4.           Certain Rights of the Administrative Agent.  If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act, unless and until it shall have received
instructions from such Lenders; and the Administrative Agent shall not incur
liability to any Person by reason of so refraining.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.

 

Section 9.5.           Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed,
sent or made by the proper Person.  The Administrative Agent may also rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper Person and shall not incur any liability for relying thereon.  The
Administrative Agent may consult with legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or not taken by it in accordance with
the advice of such counsel, accountants or experts.

 

Section 9.6.           The Administrative Agent in its Individual Capacity.  The
bank serving as the Administrative Agent shall have the same rights and powers
under this Agreement and any other Loan Document in its capacity as a Lender as
any other Lender and may exercise or refrain from exercising the same as though
it were not the Administrative Agent; and the terms “Lenders”, “Required
Lenders”, “holders of Notes”, or any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity.  The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally

 

62

--------------------------------------------------------------------------------


 

engage in any kind of business with the Borrower or any Subsidiary or Affiliate
of the Borrower as if it were not the Administrative Agent hereunder.

 

Section 9.7.           Successor Administrative Agent.

 

(a)           The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower.  Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Administrative
Agent, subject to the approval by the Borrower provided that no Default or Event
of Default shall exist at such time.  If no successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent, which shall be a commercial bank
organized under the laws of the United States of America or any state thereof or
a bank which maintains an office in the United States, having a combined capital
and surplus of at least $500,000,000.

 

(b)           Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents.  If within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above. 
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

 

Section 9.8.           Authorization to Execute other Loan Documents.  Each
Lender hereby authorizes the Administrative Agent to execute on behalf of all
Lenders all Loan Documents other than this Agreement.

 

Section 9.9.           Syndication Agent.  Each Lender hereby designates Bank of
America, N.A. as Syndication Agent and agrees that the Syndication Agent shall
have no duties or obligations under any Loan Documents to any Lender or any Loan
Party.

 

63

--------------------------------------------------------------------------------


 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.1.        Notices.

 

(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

To the Borrower:

Rollins, Inc.

 

2170 Piedmont Road, N.E.

 

Atlanta, Georgia 30324

 

Attention: Chief Financial Officer

 

Telecopy Number: (404) 888-2662

 

 

With a copy to:

Ronald A. Weiner, Esq.

 

Arnall Golden Gregory, LLP

 

171 17th Street, Suite 2100

 

Atlanta, Georgia 30363

 

Telecopy Number: 404-873-8193

 

 

To the Administrative Agent

 

or Swingline Lender:

SunTrust Bank

 

303 Peachtree Street, N. E.

 

Atlanta, Georgia 30308

 

Attention: B.J. Green

 

Telecopy Number: (404) 230-5528

 

Telephone Number: (404) 813-5012

 

 

With a copy to:

SunTrust Bank

 

Agency Services

 

303 Peachtree Street, N. E./ 25th Floor

 

Atlanta, Georgia 30308

 

Attention: Ms. Tecla Hurley

 

Telecopy Number: (404) 221-2001

 

Telephone Number: (404) 230-1935

 

 

To the Issuing Bank:

SunTrust Bank

 

25 Park Place, N. E./Mail Code 3706

 

Atlanta, Georgia 30303

 

Attention: Andy Lee

 

Telecopy Number: (407) 237-4076

 

Telephone Number: (407) 237-5250

 

64

--------------------------------------------------------------------------------


 

To the Swingline Lender:

SunTrust Bank

 

Agency Services

 

303 Peachtree Street, N.E./25th Floor

 

Atlanta, Georgia 30308

 

Attention: Ms. Tecla Hurley

 

Telecopy Number: (404) 221-2001

 

Telephone Number: (404) 230-1935

 

 

To any other Lender:

the address set forth in the Administrative Questionnaire or the Assignment and
Acceptance Agreement executed by such Lender

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Bank shall not be effective until
actually received by such Person at its address specified in this Section 10.1.

 

(b)           Any agreement of the Administrative Agent and the Lenders herein
to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower.  The Administrative Agent and
the Lenders shall be entitled to rely on the authority of any Person purporting
to be a Person authorized by the Borrower to give such notice and the
Administrative Agent and Lenders shall not have any liability to the Borrower or
other Person on account of any action taken or not taken by the Administrative
Agent or the Lenders in reliance upon such telephonic or facsimile notice.  The
obligation of the Borrower to repay the Loans and all other Obligations
hereunder shall not be affected in any way or to any extent by any failure of
the Administrative Agent and the Lenders to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent and
the Lenders of a confirmation which is at variance with the terms understood by
the Administrative Agent and the Lenders to be contained in any such telephonic
or facsimile notice.

 

Section 10.2.        Waiver; Amendments.

 

(a)           No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or any other Loan
Document, and no course of dealing between the Borrower and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power or any abandonment or discontinuance
of steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. 
The rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law.  No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the

 

65

--------------------------------------------------------------------------------


 

same shall be permitted by paragraph (b) of this Section 10.2, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or the issuance of a Letter of Credit shall not be construed as
a waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time.

 

(b)           No amendment or waiver of any provision of this Agreement or the
other Loan Documents, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Borrower and the Required Lenders or the Borrower and the Administrative
Agent with the consent of the Required Lenders and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, that no amendment or waiver shall: (i) increase the
Revolving Commitment of any Lender without the written consent of such Lender,
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby, (iii) postpone the date fixed
for any payment of any principal of, or interest on, any Loan or LC Disbursement
or interest thereon or any fees hereunder or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date for the termination or
reduction of any Revolving Commitment, without the written consent of each
Lender affected thereby, (iv) change Section 2.19(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby , without the
written consent of each Lender, (v) change any of the provisions of this
Section 10.2 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender; or
(vi) release any guarantor or limit the liability of any such guarantor under
any guaranty agreement, without the written consent of each Lender; provided
further, that no such agreement shall amend, modify or otherwise affect the
rights, duties or obligations of the Administrative Agent, the Swingline Bank or
the Issuing Bank without the prior written consent of such Person. 
Notwithstanding anything contained herein to the contrary, this Agreement may be
amended and restated without the consent of any Lender (but with the consent of
the Borrower and the Administrative Agent) if, upon giving effect to such
amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Revolving Commitments of such Lender
shall have terminated (but such Lender shall continue to be entitled to the
benefits of Sections 2.16, 2.17, 2.18 and 10.3), such Lender shall no other
commitment or other obligation hereunder and shall have been paid in full all
principal, interest and other amounts owing to it or accrued for its account
under this Agreement.  Notwithstanding anything herein or otherwise to the
contrary, any Event of Default occurring hereunder shall continue to exist (and
shall be deemed to be continuing) until such time as such Event of Default is
waived in writing in accordance with the terms of this Section notwithstanding
(i) any attempted cure or other action taken by the Borrower or any other Person
subsequent to the occurrence of such Event of Default or (ii) any action taken
or omitted to be taken by the Administrative Agent or any Lender prior to or
subsequent to the occurrence of such Event of Default (other than the granting
of a waiver in writing in accordance with the terms of this Section).

 

66

--------------------------------------------------------------------------------


 

Section 10.3.        Expenses; Indemnification.

 

(a)           The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel actually incurred without
regard to statutory presumption for the Administrative Agent and its Affiliates,
in connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents and any amendments,
modifications or waivers thereof (whether or not the transactions contemplated
in this Agreement or any other Loan Document shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket costs
and expenses (including, without limitation, the reasonable fees, charges and
disbursements of outside counsel) actually incurred without regard to statutory
presumption by the Administrative Agent, the Issuing Bank or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section 10.3, or in connection
with the Loans made or any Letters of Credit issued hereunder, including all
such reasonable out-of-pocket expenses actually incurred without regard to
statutory presumption during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.

 

(b)           The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and the Issuing Bank, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all reasonable fees and time charges and
disbursements for attorneys actually incurred without regard to statutory
presumption who may be employees of any Indemnitee, incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
presence or Release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual claim, litigation, investigation or proceeding relating to any
of the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a

 

67

--------------------------------------------------------------------------------


 

final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

 

(c)           The Borrower shall pay, and hold the Administrative Agent and each
of the Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Loan Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.

 

(d)           To the extent that the Borrower fails to pay any amount required
to be paid to the Administrative Agent, the Issuing Bank or the Swingline Lender
under clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

 

(e)           NO INDEMNITEE SHALL BE RESPONSIBLE OR LIABLE TO THE BORROWER OR
ANY OTHER PERSON FOR ANY PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES THAT
MAY BE ALLEGED AS A RESULT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED
THEREIN, ANY LOAN OR ANY LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF. 
THE BORROWER SHALL NOT BE RESPONSIBLE OR LIABLE TO ANY INDEMNITEE OR ANY OTHER
PERSON FOR ANY PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES THAT MAY BE ALLEGED
AS A RESULT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED THEREIN, ANY LOAN
OR ANY LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF; PROVIDED, THAT, THE
FOREGOING SHALL NOT IN ANY WAY LIMIT THE BORROWER’S OR THE GUARANTORS’
OBLIGATIONS TO PAY (X) ALL PRINCIPAL AND/OR INTEREST AS PROVIDED IN THE LOAN
DOCUMENTS AND (Y) ALL INDEMNIFICATION OBLIGATIONS AS PROVIDED HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS TO THE EXTENT SUCH INDEMNIFICATION OBLIGATIONS DO
NOT CONSTITUTE PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES.

 

(f)            Except as is otherwise expressly set forth in this Section 10.3,
all amounts due under this Section 10.3 shall be payable promptly after written
demand therefor.

 

Section 10.4.        Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section or (iii) by way of pledge or

 

68

--------------------------------------------------------------------------------


 

assignment of a security interest subject to the restrictions of paragraph
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)           Any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Commitment and the Loans at the time owing to it);
provided that any such assignment shall be subject to the following conditions:

 

(i)  Minimum Amounts.

 

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Commitment (which for this purpose includes
Loans and Revolving Credit Exposure outstanding thereunder) or, if the
applicable Revolving Commitment is not then in effect, the principal outstanding
balance of the Loans and Revolving Credit Exposure of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Acceptance, as of
the Trade Date) shall not be less than $1,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii)  Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Revolving Credit
Exposure or the Revolving Commitment assigned.

 

(iii)  Required Consents.  No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

 

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

 

69

--------------------------------------------------------------------------------


 

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender with a Revolving Commitment; and

 

(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Commitments.

 

(iv)  Assignment and Acceptance.  The parties to each assignment shall deliver
to the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 10.4 if such assignee is a Foreign Lender.

 

(v)  No Assignment to Borrower.  No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi)  No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.16, 2.17, 2.18 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.4.  If the consent of the Borrower to an assignment is required
hereunder (including a consent to an assignment which does not meet the minimum
assignment thresholds specified above), the Borrower shall be deemed to have
given its consent five Business Days after the date notice thereof has actually
been delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless such consent is expressly refused by the Borrower prior to such
fifth Business Day.

 

(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Atlanta, Georgia
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the

 

70

--------------------------------------------------------------------------------


 

Lenders, and the Revolving Commitments of, and principal amount of the Loans and
Revolving Credit Exposure owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)           Any Lender may at any time, without the consent of, or notice to,
the Borrower, the Administrative Agent, the Swingline Bank or the Issuing Bank
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Commitment and/or the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders, Issuing Bank and Swingline Lender shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.

 

(e)           Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant:  (i) increase the Revolving Commitment of any
Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the date fixed for any payment of any principal
of, or interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Revolving Commitment,
without the written consent of each Lender affected thereby, (iv) change
Section 2.19 (b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender,
(v) change any of the provisions of this Section 10.4 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender; (vi) release any guarantor or limit the liability of any
such guarantor under any guaranty agreement without the written consent of each
Lender except to the extent such release is expressly provided under the terms
of the Guaranty Agreement; or (vii) release all or substantially all collateral
(if any) securing any of the Obligations.  Subject to paragraph (e) of this
Section 10.4, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.16, 2.17, and 2.18 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 10.4.  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.7  as though it were a Lender,
provided such Participant agrees to be subject to Section 2.16 as though it were
a Lender.

 

71

--------------------------------------------------------------------------------


 

(f)            A Participant shall not be entitled to receive any greater
payment under Section 2.16 and Section 2.18 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.18 unless the Borrower is notified in writing of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.18(e) as though it were a Lender.

 

(g)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 10.5.        Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)           This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the State of Georgia.

 

(b)           Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the non-exclusive jurisdiction of the
United States District Court of the Northern District of Georgia and of any
state court of the State of Georgia located in Fulton County and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document or the transactions contemplated
hereby or thereby, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such Georgia state court or, to the extent permitted by applicable law, such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
the Borrower, Administrative Agent, the Issuing Bank or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against the other parties (including the Borrower or its
properties) in the courts of any jurisdiction.

 

(c)           The Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section 10.5 and brought
in any court referred to in paragraph (b) of this Section 10.5.  Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)           Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 10.1.  Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.

 

72

--------------------------------------------------------------------------------


 

Section 10.6.        WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.7.        Right of Setoff.  In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, each Lender and the Issuing Bank shall have the right, at any time or
from time to time upon the occurrence and during the continuance of an Event of
Default, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by applicable law, to set off and
apply against all deposits (general or special, time or demand, provisional or
final) of the Borrower at any time held or other obligations at any time owing
by such Lender and the Issuing Bank to or for the credit or the account of the
Borrower against any and all Obligations held by such Lender or the Issuing
Bank, as the case may be, irrespective of whether such Lender or the Issuing
Bank shall have made demand hereunder and although such Obligations may be
unmatured.  Each Lender and the Issuing Bank agree promptly to notify the
Administrative Agent and the Borrower after any such set-off and any application
made by such Lender and the Issuing Bank, as the case may be; provided, that the
failure to give such notice shall not affect the validity of such set-off and
application.  Each Lender and the Issuing Bank agrees to apply all amounts
collected from any such set-off to the Obligations before applying such amounts
to any other Indebtedness or other obligations owed by the Borrower and any of
its Subsidiaries to such Lender or Issuing Bank.

 

Section 10.8.        Counterparts; Integration.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  This
Agreement, the Fee Letter, the other Loan Documents, and any separate letter
agreement(s) relating to any fees payable to the Administrative Agent constitute
the entire agreement among the parties hereto and thereto regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters.

 

Section 10.9.        Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the

 

73

--------------------------------------------------------------------------------


 

principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Revolving Commitments have not expired or
terminated.  The provisions of Sections 2.16, 2.17, 2.18, and 10.3 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Revolving
Commitments or the termination of this Agreement or any provision hereof.  All
representations and warranties made herein, in the certificates, reports,
notices, and other documents delivered pursuant to this Agreement shall survive
the execution and delivery of this Agreement and the other Loan Documents, and
the making of the Loans and the issuance of the Letters of Credit.

 

Section 10.10.      Severability.  Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 10.11.      Confidentiality.  Each of the Administrative Agent, the
Issuing Bank and each Lender agrees to take normal and reasonable precautions to
maintain the confidentiality of any information designated in writing as
confidential and provided to it by the Borrower or any Subsidiary, except that
such information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender, including without limitation
accountants, legal counsel and other advisors, (ii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority, (iv) to the
extent that such information becomes publicly available other than as a result
of a breach of this Section 10.11, or which becomes available to the
Administrative Agent, the Issuing Bank, any Lender or any Related Party of any
of the foregoing on a non-confidential basis from a source other than the
Borrower, (v) in connection with the exercise of any remedy hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, and (vi) subject to provisions substantially similar to this
Section 10.11, to any actual or prospective assignee or Participant, or
(vii) with the consent of the Borrower.  Any Person required to maintain the
confidentiality of any information as provided for in this Section 10.11 shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information.

 

Section 10.12.      Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which may be treated as
interest on such Loan under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate of interest (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by a Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section 10.12 shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the

 

74

--------------------------------------------------------------------------------


 

Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment, shall have been
received by such Lender.

 

Section 10.13.      Waiver of Effect of Corporate Seal.  The Borrower represents
and warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
Charter Document, Requirement of Law or regulation, agrees that this Agreement
is delivered by Borrower under seal and waives any shortening of the statute of
limitations that may result from not affixing the corporate seal to this
Agreement or such other Loan Documents.

 

Section 10.14.      Patriot Act.  The Administrative Agent and each Lender
hereby notifies the Loan Parties that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act.  Each Loan Party shall, and shall cause each of its
Subsidiaries to, provide to the extent commercially reasonable, such information
and take such other actions as are reasonably requested by the Administrative
Agent or any Lender in order to assist the Administrative Agent and the Lenders
in maintaining compliance with the Patriot Act.

 

(remainder of page left intentionally blank)

 

75

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal in the case of the Borrower by their respective authorized
officers as of the day and year first above written.

 

 

ROLLINS, INC.

 

 

 

 

 

By

/s/ Harry J. Cynkus

 

 

Name:

Harry J. Cynkus

 

 

Title:

Chief Financial Officer

 

 

 

 

 

[SEAL]

 

 

 

SUNTRUST BANK

 

as Administrative Agent, as Issuing Bank, as
Swingline Lender and as a Lender

 

 

 

 

 

By

/s/ Andrew Lee

 

 

Name:

Andrew Lee

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By

/s/ R. Shawn Janko

 

 

Name:

R. Shawn Janko

 

 

Title:

Senior Vice President

 

 

SIGNATURE PAGE TO

REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule I

 

APPLICABLE MARGIN AND APPLICABLE PERCENTAGE

 

Pricing
Level

 

Leverage
Ratio

 

Applicable
Margin for
Eurodollar
Loans/Applicable
Percentage for
Letter of Credit
Fees

 

Applicable
Margin for
Base Rate
Loans

 

Applicable
Percentage for
commitment
fee

 

 

 

 

 

 

 

 

 

I

 

Greater than or equal to 2.00:1.00

 

0.750% per annum

 

0.000% per annum

 

0.150% per annum

 

 

 

 

 

 

 

 

 

II

 

Less than 2.00:1.00 but greater than or equal to 1.00:1.00

 

0.625% per annum

 

0.000% per annum

 

0.125% per annum

 

 

 

 

 

 

 

 

 

III

 

Less than 1.00:1.00

 

0.500% per annum

 

0.000% per annum

 

0.100% per annum

 

--------------------------------------------------------------------------------


 

Schedule II

 

REVOLVING COMMITMENT AMOUNTS

 

Lender

 

Revolving Commitment
Amount

 

 

 

 

 

SunTrust Bank

 

$

87,500,000

 

Bank of America, N.A.

 

$

87,500,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.20

 

EXISTING LETTERS OF CREDIT

 

Loan Party

 

LC Ref

 

LC Face Amount

 

Beneficiary

 

Issue Date

 

Expiry Date

ROLLINS, INC.

 

F500948

 

950,000.00

 

NATIONAL UNION FIRE INSURANCE CO

 

1/19/1995

 

10/1/2008

ROLLINS, INC.

 

F502833

 

2,500,000.00

 

OLD REPUBLIC INSURANCE COMPANY

 

2/5/2001

 

2/1/2009

ROLLINS, INC.

 

F503250

 

3,500,000.00

 

OLD REPUBLIC INSURANCE COMPANY

 

3/29/2002

 

4/1/2009

ROLLINS, INC.

 

F503251

 

200,000.00

 

NATIONAL UNION FIRE INSURANCE CO

 

3/29/2002

 

7/15/2008

ROLLINS, INC.

 

F503252

 

3,000,000.00

 

NATIONAL UNION FIRE INSURANCE CO

 

3/29/2002

 

4/3/2009

ROLLINS, INC.

 

F840337

 

7,960,125.00

 

ZURICH AMERICAN INSURANCE COMPANY

 

12/31/2002

 

1/3/2009

ROLLINS, INC.

 

F840836

 

6,645,000.00

 

OLD REPUBLIC INSURANCE COMPANY

 

3/18/2003

 

3/20/2009

ROLLINS, INC.

 

F840840

 

2,500,000.00

 

OLD REPUBLIC INSURANCE COMPANY

 

3/18/2003

 

3/20/2009

ROLLINS, INC.

 

F845649

 

9,000,000.00

 

UNITED STATES FIDELITY & GUARANTY

 

2/3/2005

 

1/1/2009

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.5(a)

 

LITIGATION

 

Orkin, one of the Borrower’s subsidiaries, is a named defendant in Mark and
Christine Butland et al. v. Orkin Exterminating Company, Inc. et al. pending in
the Circuit Court of Hillsborough County, Tampa, Florida. The plaintiffs filed
suit in March of 1999 and are seeking monetary damages and injunctive relief.
The Court ruled in early April 2002, certifying the class action lawsuit against
Orkin. Orkin appealed this ruling to the Florida Second District Court of
Appeals, which remanded the case back to the trial court for further findings.
In December 2004 the Court issued a new ruling certifying the class action.
Orkin appealed this new ruling to the Florida Second District Court of Appeals.
In June 2006, the Florida Second District Court of Appeals issued a ruling
denying certification of the class.  Following the Plaintiffs’ motion for
rehearing, the court upheld its prior decision that class certification was
improper but also ruled that the Plaintiffs can return to the trial court and
attempt to certify a narrower class.

 

Additionally, in the normal course of business, Orkin is a defendant in a number
of lawsuits or arbitrations, which allege that plaintiffs have been damaged as a
result of the rendering of services by Orkin.  Orkin is actively contesting
these actions.  Some lawsuits have been filed (Ernest W. Warren and Dolores G.
Warren et al. v. Orkin Exterminating Company, Inc., et al.; John Maciel v.
Orkin, Inc., et al.; Ronald and Ileana Krzyzanowsky et al. v. Orkin
Exterminating Company, Inc. and Rollins, Inc.; Adam Stauber v. Rollins, Inc. et
al.; and Roy Sheppard et al. v. Orkin Exterminating Company, Inc. and
Rollins, Inc.) in which the Plaintiffs are seeking certification of a class. 
The cases originate in Georgia, California, and Arkansas, respectively.  In
Warren, the Superior Court of Cobb County, Marietta, Georgia, ruled in
August 2006, certifying the class action against Orkin.  Orkin appealed this
ruling to the Georgia Court of Appeals, which in November 2007 denied
certification of the class. Plaintiff appealed this ruling to the Supreme Court
of Georgia, which in February 2008 denied Plaintiff’s petition for review.  The
Maciel lawsuit, a wage and hour related matter, was filed in the Superior Court
of Los Angeles County, California and has not been scheduled for a class
certification hearing.  The Krzyzanowsky lawsuit, a termite service related
matter, was filed in the United States District Court for the Northern District
of California and has not been scheduled for a class certification hearing.  The
Stauber lawsuit, a Fair Debt Collection Practices Act related matter, was filed
in the United States District Court for the Central District of California and a
date has not been scheduled for a hearing on class certification.  The Sheppard
lawsuit, a termite related matter, was recently filed in the United States
District Court for the Eastern District of Arkansas and a date has not been
scheduled for a hearing on class certification.

 

Orkin is involved in certain environmental matters primarily arising in the
normal course of business.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.5(b)

 

ENVIRONMENTAL MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.14

 

SUBSIDIARIES

 

Name

 

Borrower’s Ownership
Interest

 

Jurisdiction

 

Type of Subsidiary

Orkin, Inc.

 

100%

 

Delaware

 

Corporation

Rollins Supply, Inc.

 

100%

 

Delaware

 

Corporation

Rollins Continental, Inc.

 

100%

 

New York

 

Corporation

Kinro Investments, Inc.

 

100%

 

Delaware

 

Corporation

Orkin Expansion, Inc.

 

100%

 

Delaware

 

Corporation

Orkin S.A. de C.V.

 

100%

 

Mexico

 

A Mexican Company

Orkin Systems, Inc.

 

100%

 

Delaware

 

Corporation

Orkin International, Inc.

 

100%

 

Delaware

 

Corporation

PCO Services Corporation

 

100%

 

Nova Scotia

 

A Nova Scotia Company

Western Industries — North, Inc.

 

100%

 

Delaware

 

Corporation

Western Industries — South, Inc.

 

100%

 

Delaware

 

Corporation

Rollins — Western Real EstateHoldings LLC

 

100%

 

Delaware

 

Limited Liability Company

PCO Holdings, Inc.

 

100%

 

Delaware

 

Corporation

615345 NB, Inc.

 

100%

 

New Brunswick

 

A New Brunswick Company

3094488 Nova Scotia Company

 

100%

 

Nova Scotia

 

A Nova Scotia Company

Orkin Canada Limited Partnership

 

100%

 

Ontario

 

An Ontario Partnership

Orkin — IFC Properties LLC

 

100%

 

Delaware

 

Limited Liability Company

IFC Company Holdings, Inc.

 

100%

 

Kansas

 

Corporation

The Industrial Fumigant Co.

 

100%

 

Illinois

 

Corporation

IFC Properties LLC

 

100%

 

Kansas

 

Limited Liability Company

International Food Consultants, LLC

 

40%

 

Kansas

 

Limited Liability Company

PCO Real Estate Holdings, Inc.

 

100%

 

Ontario

 

An Ontario Company

PEI Pest Control, Inc.

 

100%

 

Prince Edward Island

 

A Prince Edward Island Company

Rollins HT, Inc.

 

100%

 

Delaware

 

Corporation

 

The Subsidiary Loan Parties with respect to this agreement are Orkin, Inc.,
Western Industries-North, Inc., Western Industries-South, Inc., Orkin
Expansion, Inc., and The Industrial Fumigant Co.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1

 

OUTSTANDING INDEBTEDNESS

 

Credit Agreement dated April 28, 2004 in favor of Wachovia Bank, National
Association, as amended.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.2

 

EXISTING LIENS

 

Debtor

 

Secured Party

 

Jurisdiction

 

File #

 

File Date

Rollins, Inc.

 

IBM Credit Corporation

 

Delaware

 

21375033

 

05/10/2002

Rollins, Inc.

 

IBM Credit Corporation

 

Delaware

 

22448763

 

09/23/2002

Rollins, Inc.

 

IBM Credit Corporation

 

Delaware

 

22464125

 

09/24/2002

Rollins, Inc.

 

IBM Credit LLC

 

Delaware

 

30282114

 

01/15/2003

Rollins, Inc.

 

IBM Credit LLC

 

Delaware

 

30734072

 

03/11/2003

Rollins, Inc.

 

IBM Credit LLC

 

Delaware

 

31132854

 

05/01/2003

Rollins, Inc.

 

IBM Credit LLC

 

Delaware

 

32016197

 

07/15/2003

Rollins, Inc.

 

IBM Credit LLC

 

Delaware

 

42074211

 

07/23/2004

Rollins, Inc.

 

IBM Credit LLC

 

Delaware

 

50025263

 

01/04/2005

Rollins, Inc.

 

Xerox Corporation

 

Delaware

 

51065078

 

04/07/2005

Rollins, Inc.

 

IBM Credit LLC

 

Delaware

 

61850866

 

06/01/2006

Rollins, Inc.

 

IBM Credit LLC

 

Delaware

 

62157667

 

06/23/2006

Rollins, Inc.

 

IBM Credit LLC

 

Delaware

 

63813946

 

11/01/2006

Rollins, Inc.

 

IBM Credit LLC

 

Delaware

 

70006188

 

01/02/2007

Rollins, Inc.

 

IBM Credit LLC

 

Delaware

 

70512599

 

02/08/2007

Rollins, Inc.

 

IBM Credit LLC

 

Delaware

 

70980861

 

03/15/2007

Rollins, Inc.

 

IBM Credit LLC

 

Delaware

 

71767507

 

05/10/2007

Rollins, Inc.

 

IBM Credit LLC

 

Delaware

 

74495973

 

11/28/2007

Rollins, Inc.

 

IBM Credit LLC

 

Delaware

 

80030187

 

01/03/2008

Rollins, Inc.

 

Xerox Corporation

 

Delaware

 

80657484

 

02/22/2008

Rollins, Inc.

 

IBM Credit LLC

 

Delaware

 

80970788

 

03/19/2008

Rollins, Inc.

 

IOS Capital

 

Georgia

 

008-2004-000833

 

05/12/2004

Rollins, Inc.

 

IOS Capital

 

Georgia

 

008-2004-000834

 

05/12/2004

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.4

 

EXISTING INVESTMENTS

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF REVOLVING CREDIT NOTE

 

 

$

 

Atlanta, Georgia

 

 

 

[Date]

 

FOR VALUE RECEIVED, the undersigned, ROLLINS, INC., a Delaware corporation (the
“Borrower”), hereby promises to pay to [NAME OF LENDER] (the “Lender”) or its
registered assigns, at the office of SunTrust Bank (“SunTrust”) at 303 Peachtree
St., N.E., Atlanta, Georgia 30308, on the Revolving Commitment Termination Date
(as defined in that certain Revolving Credit Agreement dated as of March 28,
2008, as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the lenders from
time to time party thereto and SunTrust, as Administrative Agent for the
lenders, the lesser of the principal sum of
                                                         AND NO/100 DOLLARS
($                                        ) and the aggregate unpaid principal
amount of all Revolving Loans made by the Lender to the Borrower pursuant to the
Credit Agreement, in lawful money of the United States of America in immediately
available funds, and to pay interest from the date hereof on the principal
amount thereof from time to time outstanding, in like funds, at said office, at
the rate or rates per annum and payable on such dates as provided in the Credit
Agreement.  In addition, should legal action or an attorney-at-law be utilized
to collect any amount due hereunder, the Borrower further promises to pay all
costs of collection, including the reasonable attorneys’ fees actually incurred
without regard to statutory presumption, in accordance with the terms of
Section 10.3 of the Credit Agreement.

 

Upon the occurrence of an Event of Default, at the option of the Required
Lenders, the Borrower promises to pay interest, on demand, at a rate or rates
provided in the Credit Agreement.

 

All borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Revolving Credit
Note and the Credit Agreement.

 

This Revolving Credit Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.

 

1

--------------------------------------------------------------------------------


 

THIS REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF GEORGIA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.

 

 

 

ROLLINS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS

 

Date

 

Amount and
Type of Revolving
Loan

 

Payments of
Principal

 

Unpaid
Principal
Balance of
Revolving
Credit Note

 

Name of Person
Making Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWINGLINE NOTE

 

 

$10,000,000

Atlanta, Georgia

 

 

March 28, 2008

 

FOR VALUE RECEIVED, the undersigned, ROLLINS, INC., a Delaware corporation (the
“Borrower”), hereby promises to pay to SUNTRUST BANK (the “Swingline Lender”) or
its registered assigns, at the office of SunTrust Bank (“SunTrust”) at 303
Peachtree St., N.E., Atlanta, Georgia 30308, on the Revolving Commitment
Termination Date (as defined in that certain Revolving Credit Agreement dated as
of March 28, 2008, as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the lenders from time to time party thereto and SunTrust, as
Administrative Agent for the lenders, the lesser of the principal sum of TEN
MILLION AND NO/100 DOLLARS ($10,000,000) and the aggregate unpaid principal
amount of all Swingline Loans made by the Swingline Lender to the Borrower
pursuant to the Credit Agreement, in lawful money of the United States of
America in immediately available funds, and to pay interest from the date hereof
on the principal amount thereof from time to time outstanding, in like funds, at
said office, at the rate or rates per annum and payable on such dates as
provided in the Credit Agreement.  In addition, should legal action or an
attorney-at-law be utilized to collect any amount due hereunder, the Borrower
further promises to pay all costs of collection, including the reasonable
attorneys’ fees actually incurred without regard to statutory presumption, in
accordance with the terms of Section 10.3 of the Credit Agreement.

 

Upon the occurrence of an Event of Default, at the option of the Required
Lenders, the Borrower promises to pay interest, on demand, at a rate or rates
provided in the Credit Agreement.

 

All borrowings evidenced by this Swingline Note and all payments and prepayments
of the principal hereof and the date thereof shall be endorsed by the holder
hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Swingline Note
and the Credit Agreement.

 

This Swingline Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.

 

1

--------------------------------------------------------------------------------


 

THIS SWINGLINE NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF GEORGIA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.

 

 

 

ROLLINS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS

 

Date

 

Amount and
Type of Swingline Loan

 

Payments of
Principal

 

Unpaid
Principal
Balance of
Swingline Note

 

Name of Person
Making Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

[date to be supplied]

 

Reference is made to the Revolving Credit Agreement dated as of March 28, 2008
(as amended and in effect on the date hereof, the “Credit Agreement”), among
Rollins, Inc., a Delaware corporation, the lenders from time to time parties
thereto and SunTrust Bank, as Administrative Agent for such lenders. Terms
defined in the Credit Agreement are used herein with the same meanings.

 

[name of assignor] (the “Assignor”) hereby sells and assigns, without recourse,
to [name of assignee] (the “Assignee”), and the Assignee hereby purchases and
assumes, without recourse, from the Assignor, effective as of the Assignment
Date set forth below, the interests set forth below (the “Assigned Interest”) in
the Assignor’s rights and obligations under the Credit Agreement, including,
without limitation, the interests set forth below in the Revolving Commitment of
the Assignor on the Assignment Date and Loans owing to the Assignor which are
outstanding on the Assignment Date, but excluding accrued interest and fees to
and excluding the Assignment Date. The Assignee hereby acknowledges receipt of a
copy of the Credit Agreement.  From and after the Assignment Date, [(i) the
Assignee shall be a party to and be bound by the provisions of the Credit
Agreement and, to the extent of the Assigned Interest, have the rights and
obligations of a Lender thereunder and (ii)](1) the Assignor shall, to the
extent of the Assigned Interest, relinquish its rights and be released from its
obligations under the Credit Agreement.

 

This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.18(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, and any
documentation required to be delivered pursuant to Section 10.4 of the Credit
Agreement, duly completed by the Assignee.  The Assignee shall pay the fee
payable to the Administrative Agent pursuant to Section 10.4(b) of the Credit
Agreement.

 

The Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim created by the Assignor and (ii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby, and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its

 

--------------------------------------------------------------------------------

(1)  Bracketed language may be omitted if Assignee is an existing Lender at the
time of the assignment.

 

1

--------------------------------------------------------------------------------


 

Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of Section 10.4 of the Credit Agreement (subject to receipt of such
consents as may be required under the Credit Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder with respect to the Assigned Interest and, to the extent
of the Assigned Interest, shall have the rights and obligations of a Lender
thereunder (in addition to any rights and obligations it may theretofore hold as
a Lender), (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 5.1
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Foreign Lender, attached to the Assignment and Acceptance is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

Choose in the alternative [Alternative A: From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.] [Alternative B: From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to, on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.]

 

This Assignment and Acceptance shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Acceptance by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Acceptance. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of Georgia.

 

2

--------------------------------------------------------------------------------


 

Assignment Date:

 

Legal Name of Assignor:

 

Legal Name of Assignee:

Assignee’s Address for Notices:

Effective Date of Assignment:

(“Effective Date”):

 

 

 

 

 

Percentage Assigned of

 

 

 

 

 

Revolving Commitment (set

 

 

 

 

 

forth, to at least 8 decimals, as

 

 

 

 

 

a percentage of the aggregate

 

 

 

Principal Amount

 

Revolving Commitments of all

 

Facility

 

Assigned

 

Lenders thereunder)

 

 

 

 

 

 

 

Revolving Loans:

 

$

 

 

 

%

 

The terms set forth above are hereby agreed to:

 

 

[Name of Assignor], as Assignor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[Name of Assignee], as Assignee

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

The undersigned hereby consents to the within assignment(2):

 

Rollins, Inc.

 

SunTrust Bank, as Administrative Agent:

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

SunTrust Bank, as Issuing Bank:

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

SunTrust Bank, as Swingline Lender:

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(2)  Consents to be included to the extent required by Section 10.4(b) of the
Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF SUBSIDIARY GUARANTY AGREEMENT

 

THIS SUBSIDIARY GUARANTY AGREEMENT dated as of March 28, 2008 (this “Guaranty”),
by each of the Subsidiaries a signatory hereto and the other Persons from time
to time party hereto pursuant to the execution and delivery of a Supplement to
this Guaranty in the form of Annex 1 hereto (each of such Subsidiary and each
other such Person referred to herein as a “Guarantor” and collectively, the
“Guarantors”) of ROLLINS, INC., a Delaware corporation (the “Borrower”), in
favor of the Administrative Agent (as defined below) and each of the Lenders (as
defined below).

 

Reference is made to that certain Credit Agreement dated as of March 28, 2008
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the lenders from time to time party thereto
(the “Lenders”) and SunTrust Bank, as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”). Capitalized terms used herein and
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

The Lenders have agreed to make Loans to the Borrower, pursuant to, and upon the
terms and subject to the conditions specified in, the Credit Agreement. Each of
the Guarantors is a direct or indirect domestic Subsidiary of the Borrower and
acknowledges that it will derive substantial benefit from the making of the
Loans by the Lenders. The obligations of the Lenders to make Loans and are
conditioned on, among other things, the execution and delivery by the Guarantors
of this Subsidiary Guaranty Agreement. As consideration therefor and in order to
induce the Lenders to make Loans, the Guarantors are willing to execute this
Subsidiary Guaranty Agreement.

 

Accordingly, the parties hereto agree as follows:

 

SECTION 1.  Guarantee.  Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, (a) the due and punctual payment of (i) the principal of and premium, if
any, and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Loan Parties to the
Administrative Agent and the Lenders under the Credit Agreement and the other
Loan Documents, (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Loan Parties under or pursuant to
the Credit Agreement and the other Loan Documents; and (c) the due and punctual
payment and performance of all obligations of the Borrower, monetary or
otherwise, under each Hedging Agreement entered into with a counterparty that
was a Lender or an Affiliate of a Lender at the time such Hedging Agreement was
entered into (all the monetary and other obligations referred to in the
preceding clauses (a) 

 

1

--------------------------------------------------------------------------------


 

through (c) being collectively called the “Obligations”). Each Guarantor further
agrees that the Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee notwithstanding any extension or renewal of any Obligation.

 

SECTION 2.  Obligations Not Waived.  To the fullest extent permitted by
applicable law, each Guarantor waives presentment to, demand of payment from and
protest to the Borrower of any of the Obligations, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment. To the fullest
extent permitted by applicable law, the obligations of each Guarantor hereunder
shall not be affected by (a) the failure of the Administrative Agent or any
Lender to assert any claim or demand or to enforce or exercise any right or
remedy against the Borrower or any other Guarantor under the provisions of the
Credit Agreement, any other Loan Document or otherwise, (b) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, this Agreement, any other Loan Document, any Guaranty or any
other agreement, including with respect to any other Guarantor under this
Agreement, or (c) the failure to perfect any security interest in, or the
release of, any of the security held by or on behalf of the Administrative Agent
or any Lender.

 

SECTION 3.  [Intentionally Deleted]

 

SECTION 4.  Guarantee of Payment.  Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any Lender to any of the security held for payment of the Obligations or to
any balance of any deposit account or credit on the books of the Administrative
Agent or any Lender in favor of the Borrower or any other person.

 

SECTION 5.  No Discharge or Diminishment of Guarantee.  The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Obligations), including any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations, and shall not be
subject to any defense or setoff, counterclaim (other than a defense of
indefeasible payment in full in cash or performance), recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by the failure of the Administrative Agent or any Lender to
assert any claim or demand or to enforce any remedy under the Credit Agreement,
any other Loan Document or any other agreement, by any waiver or modification of
any provision of any thereof, by any default, failure or delay, willful or
otherwise, in the performance of the Obligations, or, to the maximum extent
permitted by applicable law, by any other act or omission that may or might in
any manner or to the extent vary the risk of any Guarantor or that would
otherwise operate as a discharge of each Guarantor as a matter of law or equity
(other than the indefeasible payment in full in cash of all the Obligations).

 

SECTION 6.  Defenses of Borrower Waived.  To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of the Borrower (other than a defense of indefeasible payment in full in
cash or performance) or the unenforceability of the Obligations or any part
thereof from any cause, or the cessation from any

 

2

--------------------------------------------------------------------------------


 

cause of the liability of the Borrower, other than the final and indefeasible
payment in full in cash of the Obligations.  The Administrative Agent and the
Lenders may, at their election, compromise or adjust any part of the
Obligations, make any other accommodation with the Borrower or any other
guarantor, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Obligations have been fully,
finally and indefeasibly paid in cash.  Pursuant to applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other Guarantor or guarantor, as the case may be, or
any security.

 

SECTION 7.  Agreement to Pay; Subordination.  In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
Lender has at law or in equity against any Guarantor by virtue hereof, upon the
failure of the Borrower or any other Loan Party to pay any Obligation when and
as the same shall become due, whether at maturity, by acceleration, after notice
of prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Administrative Agent for the benefit of the
Lenders in cash the amount of such unpaid Obligations.  Upon payment by any
Guarantor of any sums to the Administrative Agent, all rights of such Guarantor
against the Borrower arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment in
full in cash of all the Obligations (other than Obligations comprised of
indemnification, expense reimbursement, tax gross-up or yield protection as to
which no claim has been made).  In addition, any indebtedness of the Borrower
now or hereafter held by any Guarantor is hereby subordinated in right of
payment to the prior payment in full in cash of the Obligations. If any amount
shall erroneously be paid to any Guarantor on account of (i) such subrogation,
contribution, reimbursement, indemnity or similar right or (ii) any such
indebtedness of the Borrower, such amount shall be held in trust for the benefit
of the Administrative Agent and the Lenders and shall forthwith be paid to the
Administrative Agent to be credited against the payment of the Obligations,
whether matured or unmatured, in accordance with the terms of the Loan
Documents.

 

SECTION 8.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Obligations and the nature, scope and extent of the risks that such Guarantor
assumes and incurs hereunder, and agrees that none of the Administrative Agent
or the Lenders will have any duty to advise any of the Guarantors of information
known to it or any of them regarding such circumstances or risks.

 

SECTION 9.  Representations and Warranties.  Each Guarantor represents and
warrants as to itself that all representations and warranties relating to it (as
a Subsidiary of the Borrower) contained in the Credit Agreement are true and
correct all as if such representations and warranties are set forth herein in
full.

 

SECTION 10.  Termination.  The guarantees made hereunder (a) shall automatically
terminate when all the Obligations have been paid in full in cash (other than
Obligations comprised of indemnification, expense reimbursement, tax gross-up or
yield protection as to

 

3

--------------------------------------------------------------------------------


 

which no claim has been made) and the Lenders have no further commitment to lend
under the Credit Agreement, and (b) shall continue to be effective or be
reinstated, as the case may be, if and to the extent that (x) any payment, or
any part thereof, of any Obligation is rescinded or must otherwise be restored
by any Lender or any Guarantor upon the bankruptcy or reorganization of the
Borrower, any Guarantor or otherwise and/or (y) any claim is made with respect
to any Obligations comprised of indemnification, expense reimbursement, tax
gross-up or yield protection.  In connection with the foregoing, the
Administrative Agent shall execute and deliver to such Guarantor or Guarantor’s
designee, at such Guarantor’s expense, any documents or instruments which such
Guarantor shall reasonably request from time to time to evidence such
termination and release.

 

SECTION 11.  Binding Effect; Several Agreement; Assignments.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of any of the parties hereto that are
contained in this Agreement shall bind and inure to the benefit of each party
hereto and their respective successors and assigns. This Agreement shall become
effective as to any Guarantor when a counterpart hereof executed on behalf of
such Guarantor shall have been delivered to the Administrative Agent, and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Guarantor and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Guarantor, the Administrative Agent and the
Lenders, and their respective successors and assigns, except that no Guarantor
shall have the right to assign its rights or obligations hereunder or any
interest herein (and any such attempted assignment shall be void). If all of the
capital stock of a Guarantor is sold, transferred or otherwise disposed of
pursuant to a transaction permitted by the Credit Agreement, such Guarantor
shall be released from its obligations under this Agreement without further
action. This Agreement shall be construed as a separate agreement with respect
to each Guarantor and may be amended, modified, supplemented, waived or released
with respect to any Guarantor without the approval of any other Guarantor and
without affecting the obligations of any other Guarantor hereunder.

 

SECTION 12.  Waivers; Amendment.  (a) No failure or delay of the Administrative
Agent of any in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and of the Administrative Agent hereunder and
of the Lenders under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver and consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on any Guarantor in any case shall entitle such Guarantor to any other or
further notice in similar or other circumstances.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Guarantors with respect to which such waiver, amendment or modification
relates and the Administrative Agent,

 

4

--------------------------------------------------------------------------------


 

with the prior written consent of the Required Lenders (except as otherwise
provided in the Credit Agreement).

 

SECTION 13.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA.

 

SECTION 14.  Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 10.1 of the Credit Agreement.  All
communications and notices hereunder to each Guarantor shall be given to it at
the address specified for the Borrower as set forth in Section 10.1 of the
Credit Agreement.

 

SECTION 15.  Survival of Agreement; Severability.  (a) All covenants, agreements
representations and warranties made by the Guarantors herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or the other Loan Document shall be considered to
have been relied upon by the Administrative Agent and the Lenders and shall
survive the making by the Lenders of the Loans regardless of any investigation
made by any of them or on their behalf, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
other fee or amount payable under this Agreement or any other Loan Document is
outstanding and unpaid and as long as the Commitments have not been terminated.

 

(b)           In the event one or more of the provisions contained in this
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 16.  Counterparts.  This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract (subject to Section 11), and shall become
effective as provided in Section 11. Delivery of an executed signature page to
this Agreement by facsimile transmission shall be as effective as delivery of a
manually executed counterpart of this Agreement.

 

SECTION 17.  Rules of Interpretation.  The rules of interpretation specified in
Section 1.3 of the Credit Agreement shall be applicable to this Agreement.

 

SECTION 18.  Jurisdiction; Consent to Service of Process.  (a) Each Guarantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the non-exclusive jurisdiction of the United States District Court of the
Northern District of Georgia and of any state court of the State of Georgia
located in Fulton County and any appellate court from any thereof, in any action
or proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Georgia state court or, to the extent permitted

 

5

--------------------------------------------------------------------------------


 

by law, in such Federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against any
Guarantor or its properties in the courts of any jurisdiction.

 

Each Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any Georgia
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 14. Nothing in this Agreement will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 19.  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 19.

 

SECTION 20.  Additional Guarantors.  Upon execution and delivery after the date
hereof by the Administrative Agent and a Subsidiary of the Borrower of an
instrument in the form of Annex 1, such Subsidiary shall become a Guarantor
hereunder with the same force and effect as if originally named as a Guarantor
herein. The execution and delivery of any instrument adding an additional
Guarantor as a party to this Agreement shall not require the consent of any
other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Agreement.

 

SECTION 21.  Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by such Lender to or for the
credit or the account of any Guarantor against any or all the obligations of
such Guarantor now or hereafter existing under this Agreement and the other Loan
Documents held by such Lender, irrespective of whether or not such Person shall
have made any demand under this Agreement or any other Loan Document and
although such obligations may be

 

6

--------------------------------------------------------------------------------


 

unmatured. Each Lender agrees to promptly notify the Administrative Agent and
the Borrower after any such set-off and any application made by such Lender;
provided, that the failure to give notice shall not affect the validity of such
set-off and application.  The rights of each Lender under this Section 21 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may be, may have.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Subsidiary
Guaranty Agreement as of the day and year first above written.

 

 

 

ORKIN, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

WESTERN INDUSTRIES – NORTH, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

WESTERN INDUSTRIES – SOUTH, INC.

 

8

--------------------------------------------------------------------------------


 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

THE INDUSTRIAL FUMIGANT CO.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

ORKIN EXPANSION, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

9

--------------------------------------------------------------------------------


 

ANNEX 1 TO THE

 

SUBSIDIARY GUARANTY AGREEMENT

 

SUPPLEMENT NO. [      ] dated as of [               ], to the Subsidiary
Guaranty Agreement (the “Guaranty Agreement”) dated as of March 28, 2008
executed by each of the Subsidiaries a party thereto (each such Subsidiary
individually, a “Guarantor” and collectively, the “Guarantors”) of
ROLLINS, INC., a Delaware corporation (the “Borrower”).

 

A.            Reference is made to that certain Credit Agreement dated as of
March 28, 2008 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the lenders from time to time
party thereto (the “Lenders”) and SunTrust Bank, as Administrative Agent.

 

B.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Guaranty Agreement and the
Credit Agreement.

 

C.            The Guarantors have entered into the Guaranty Agreement in order
to induce the Lenders to make Loans and other financial accommodations to the
Borrower.  Pursuant to Section 5.10 of the Credit Agreement, certain
Subsidiaries are required to enter into or otherwise become a party to the
Guaranty Agreement as a Guarantor.  Section 20 of the Guaranty Agreement
provides that such Subsidiaries of the Borrower may become Guarantors under the
Guaranty Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary of the Borrower (“New Guarantor”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Guaranty Agreement in order to induce
the Lenders to make additional Loans and as consideration for Loans previously
made.

 

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

 

SECTION 1.  In accordance with Section 20 of the Guaranty Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guaranty
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guaranty Agreement applicable to it as Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct all as if such representations
and warranties were set forth herein in full on and as of the date hereof. Each
reference to a Guarantor in the Guaranty Agreement shall be deemed to include
the New Guarantor. The Guaranty Agreement is hereby incorporated herein by
reference.

 

SECTION 2.  The New Guarantor represents and warrants to the Administrative
Agent and the Lenders that this Supplement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization,

 

10

--------------------------------------------------------------------------------


 

moratorium, or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

SECTION 3.  This Supplement may be executed in counterparts each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Guarantor and the Administrative Agent.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

 

SECTION 4.  Except as expressly supplemented hereby, the Guaranty Agreement
shall remain in full force and effect.

 

SECTION 5.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF GEORGIA.

 

SECTION 6.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 14 of the Guaranty Agreement. All communications
and notices hereunder to the New Guarantor shall be given to it at the address
set forth under its signature below.

 

SECTION 8. To the extent the following expenses are not paid by the Borrower
under the Credit Agreement, the New Guarantor agrees to reimburse the
Administrative Agent for its reasonable and documented out-of-pocket expenses in
connection with this Supplement, including the fees, disbursements and other
charges of counsel for the Administrative Agent.

 

[Signature Page Follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor has duly executed this Supplement to the
Subsidiary Guaranty Agreement as of the day and year first above written.

 

 

 

 

[Name of New Guarantor]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

 

 

 

Telecopy Number:

 

 

 

 

 

 

 

 

SUNTRUST BANK, as Administrative Agent

 

12

--------------------------------------------------------------------------------


 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

13

--------------------------------------------------------------------------------


 

EXHIBIT 2.3

 

FORM OF NOTICE OF REVOLVING BORROWING

 

[Date]

 

SunTrust Bank,

as Administrative Agent

for the Lenders referred to below

303 Peachtree Street, N.E.

Atlanta, GA 30308

 

Ladies and Gentlemen:

 

Reference is made to the Revolving Credit Agreement dated as of March 28, 2008
(as amended and in effect on the date hereof, the “Credit Agreement”), among the
undersigned, as Borrower, the lenders from time to time party thereto, and
SunTrust Bank, as Administrative Agent.  Terms defined in the Credit Agreement
are used herein with the same meanings.  This notice constitutes a Notice of
Revolving Borrowing, and the Borrower hereby requests a Borrowing under the
Credit Agreement, and in that connection the Borrower specifies the following
information with respect to the Borrowing requested hereby:

 

(A)

Aggregate principal amount of Borrowing(1):

 

 

(B)

Date of Borrowing (which is a Business Day):

 

 

(C)

Interest Rate basis(2):

 

 

(D)

Interest Period(3):

 

 

(E)

Location and number of Borrower’s account to which proceeds of Borrowing are to
be disbursed:

 

[Continued on Following Page]

 

1

--------------------------------------------------------------------------------


 

The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b) and (c) of Section 3.2 of the Credit Agreement are
satisfied.  The Borrower hereby certifies to the Administrative Agent and each
Lender that, after giving pro forma effect to the Borrowing requested herein,
the Borrower and its Subsidiaries are in pro forma compliance with the financial
covenants set forth in Article VI of the Credit Agreement.

 

 

Very truly yours,

 

 

 

ROLLINS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  Not less than $1,000,000 and an integral multiple of $500,000 (or the
remaining amount of the Aggregate Revolving Commitment Amount, if less) for
Eurodollar Borrowing, and not less than $1,000,000 and an integral multiple of
$500,000 (or the remaining amount of the Aggregate Revolving Commitment Amount,
if less) for Base Rate Borrowing.

 

(2)  Eurodollar Borrowing or Base Rate Borrowing.

 

(3)  Which must comply with the definition of “Interest Period” and end not
later than the Revolving Commitment Termination Date.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 2.4

 

FORM OF NOTICE OF SWINGLINE BORROWING

 

[Date]

 

SunTrust Bank,

as Administrative Agent

for the Lenders referred to below

303 Peachtree Street, N.E.

Atlanta, GA 30308

 

Ladies and Gentlemen:

 

Reference is made to the Revolving Credit Agreement dated as of March 28, 2008
(as amended and in effect on the date hereof, the “Credit Agreement”), among the
undersigned, as Borrower, the lenders from time to time party thereto, and
SunTrust Bank, as Administrative Agent.  Terms defined in the Credit Agreement
are used herein with the same meanings.  This notice constitutes a Notice of
Swingline Borrowing, and the Borrower hereby requests a Borrowing under the
Credit Agreement, and in that connection the Borrower specifies the following
information with respect to the Borrowing requested hereby:

 

(A)

Principal amount of Swingline Loan(1):

 

 

(B)

Date of Swingline Loan (which is a Business Day):

 

 

(C)

Proposed Swingline Rate(2):

 

 

(D)

Proposed Interest Period(2):

 

 

(E)

Location and number of Borrower’s account to which proceeds of Swingline Loan
are to be disbursed:

 

[Continued on Following Page]

 

1

--------------------------------------------------------------------------------


 

The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b) and (c) of Section 3.2 of the Credit Agreement are
satisfied.  The Borrower hereby certifies to the Administrative Agent and each
Lender that, after giving pro forma effect to the Borrowing requested herein,
the Borrower and its Subsidiaries are in pro forma compliance with the financial
covenants set forth in Article VI of the Credit Agreement.

 

 

Very truly yours,

 

 

 

ROLLINS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  Not less than $100,000 or a larger multiple of $50,000 (or such other
minimum amounts agreed to by Swingline Lender and Borrower).

(2)  Swingline Rate and Interest Period must be confirmed by Swingline Lender.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 2.6

 

FORM OF NOTICE OF CONTINUATION/CONVERSION

 

[Date]

 

SunTrust Bank,

as Administrative Agent

for the Lenders referred to below

303 Peachtree Street, N.E.

Atlanta, GA 30308

 

Ladies and Gentlemen:

 

Reference is made to the Revolving Credit Agreement dated as of March 28, 2008
(as amended and in effect on the date hereof, the “Credit Agreement”), among the
undersigned, as Borrower, the lenders named therein, and SunTrust Bank, as
Administrative Agent.  Terms defined in the Credit Agreement are used herein
with the same meanings.  This notice constitutes a Notice of
Continuation/Conversion and the Borrower hereby requests the continuation or
conversion of a Borrowing under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to the Borrowing to be
converted or continued as requested hereby:

 

(A)

Borrowing to which this request applies:

 

 

(B)

Principal amount of Borrowing to be continued/converted:

 

 

(C)

Effective date of election (which is a Business Day):

 

 

(D)

Interest rate basis:

 

 

(E)

Interest Period:

 

 

Very truly yours,

 

 

 

ROLLINS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 3.1(b)(v)

 

FORM OF SECRETARY’S CERTIFICATE OF
[LOAN PARTY]

 

Reference is made to the Revolving Credit Agreement dated as of March 28, 2008
(the “Credit Agreement”) among Rollins, Inc. [(the “Borrower”)] the lenders
named therein, and SunTrust Bank, as Administrative Agent.  Capitalized terms
defined in the Credit Agreement are used herein with the same meanings.  This
certificate is being delivered pursuant to Section 3.1 of the Credit Agreement.

 

I,                                     , Secretary of {Loan Party}, DO HEREBY
CERTIFY that:

 

a)              annexed hereto as Exhibit A is a true and correct certified copy
of the [articles of incorporation][certificate of incorporation] of {Loan Party}
as in effect on the date hereof;

 

b)              no proceedings have been instituted or are pending or
contemplated with respect to the dissolution, liquidation or sale of all or
substantially all the assets of {Loan Party} or threatening its existence or the
forfeiture or any of its corporate rights;

 

c)              annexed hereto as Exhibit B is a true and correct copy of the
bylaws of {Loan Party} as in effect on the date hereof;

 

d)            annexed hereto as Exhibit C is a true and correct copy of
resolutions duly adopted by the Board of Directors of {Loan Party} pursuant to a
unanimous written consent duly adopted by said [Board of Directors][Executive
Committee] on March       , 2008, which resolutions are the only resolutions
adopted by the Board of Directors of {Loan Party} or any committee thereof
relating to the Credit Agreement and the other loan documents to which {Loan
Party} is a party and the transactions contemplated therein and have not been
revoked, amended, supplemented or modified and are in full force and effect on
the date hereof; and

 

e)             each of the persons named below is a duly elected and qualified
officer of {Loan Party} holding the respective office set forth opposite his or
her name and the signature set forth opposite of each such person is his or her
genuine signature:

 

Name

 

Title

 

Specimen Signature

[Include all officers who are signing the Credit Agreement or any other Loan
Documents.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto signed my name as Secretary of {Loan Party}
and not in an individual capacity this          day of March, 2008.

 

 

 

 

Name:

 

 

Secretary

 

I,                           , [Title] of {Loan Party}, do hereby certify that
                               has been duly elected, is duly qualified and is
the Secretary of {Loan Party}, that the signature set forth above is his/her
genuine signature.

 

 

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 3.1(b)(viii)

 

FORM OF OFFICER’S CERTIFICATE

 

Reference is made to the Revolving Credit Agreement dated as of March 28, 2008
(the “Credit Agreement”) among Rollins, Inc. (the “Borrower”) the lenders named
therein, and SunTrust Bank, as Administrative Agent.  Terms defined in the
Credit Agreement are used herein with the same meanings.  This certificate is
being delivered pursuant to Section 3.1(b)(viii) of the Credit Agreement.

 

I,                         , [Title] of the Borrower, DO HEREBY CERTIFY that:

 

(a)                                       the representations and warranties of
the Borrower set forth in the Credit Agreement are true and correct on and as of
the date hereof (except for those which expressly relate to an earlier date
which shall be true and correct in all material respects as of such date);

 

(b)                                      no Default or Event of Default has
occurred and is continuing at the date hereof;

 

(c)                                  since                        , 200    ,
there has been no change, event or other circumstance which has had or could
reasonably be expected to have a Material Adverse Effect; and

 

(d)                                 no consents, approvals, authorizations,
registrations and filings and orders are required to be made or obtained under
any Requirement of Law, or any Charter Document or by any material Contractual
Obligation of the Borrower in connection with the execution, delivery,
performance, validity and enforceability of the Loan Documents or any of the
transactions contemplated thereby.

 

IN WITNESS WHEREOF, I have hereunto signed my name as [Title] of the Borrower
and not in an individual capacity this          day of March, 2008.

 

 

 

 

Name:

 

 

Title:

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 5.1(c)

 

FORM OF COMPLIANCE CERTIFICATE

 

To:                              SunTrust Bank, as Administrative Agent
303 Peachtree St., N.E.

Atlanta, GA  30308

Attention:

 

Ladies and Gentlemen:

 

Reference is made to that certain Revolving Credit Agreement dated as of
March 28, 2008 (as amended and in effect on the date hereof, the “Credit
Agreement”), among Rollins, Inc. (the “Borrower”), the lenders named therein,
and SunTrust Bank, as Administrative Agent.  Capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.

 

I,                              , being the duly elected and qualified, and
acting in my capacity as [Chief Financial Officer][Treasurer] of the Borrower,
hereby certify to the Administrative Agent and each Lender as follows:

 

1.             The consolidated financial statements of the Borrower and its
Subsidiaries attached hereto for the fiscal [quarter][year] ending
                         (the “Test Period”) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as at the
end of such fiscal [quarter][year] on a consolidated basis, and the related
statements of income cash flows of the Borrower and its Subsidiaries for such
fiscal [quarter][year], in accordance with generally accepted accounting
principles consistently applied (subject, in the case of such quarterly
financial statements, to normal year-end audit adjustments and the absence of
footnotes).

 

2.             The calculations set forth in Attachment 1 are computations of
the Leverage Ratio calculated from the financial statements referenced in clause
1 above in accordance with the terms of the Credit Agreement.

 

3.             The Borrower and its Subsidiaries have complied with all the
terms and provisions of Section 3.02(a) of the Sarbanes-Oxley Act as in effect
on the date hereof.

 

4.             Based upon a review of the activities of Borrower and its
Subsidiaries and the financial statements attached hereto during the period
covered thereby, as of the date hereof, there exists no Default or Event of
Default [if such is not the case, specify such Default or Event of Default and
its nature, when it occurred and whether it is continuing and the steps being
taken by the Borrower with respect to such event, condition or failure].

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto signed my name as [Chief Financial
Officer][Treasurer] of the Borrower and not in an individual capacity this
        day of                             , 20    .

 

 

 

 

Name:

 

 

Title: [Chief Financial Officer][Treasurer]

 

2

--------------------------------------------------------------------------------


 

Attachment I to Compliance Certificate

 

 

3

--------------------------------------------------------------------------------